te
vu
ir n
Rb tl
° tt
a i
") ia BY
im . Me
n w
Co) -~
ct te
1h D
Q af
w a
oO oa fa] no
{ wo Q § f ‘
4 ow tomo 4%
aM oa om a a ft
m. be &
oii n
+t 14 I
is) rH ti
o ro
Go te
“ 4
ef
uw
4
r
chy . .

tie Page No.
Preamble 2
3
nnexes 8
10
3.2
3.3 Tera
3.4
3.5
33
16
17
Recevery ct sctica Sharing 19
7.1.3 Cost cozde Cii
le Costs ana Expencitures
s2 cf Conde cil
sist
24
25

Tames anc

9.1. (¢)

20.

Office and Service of Notice

Conservation Prevention of Loss and
Environmental Safety

Custem Exemstions and Exchange Control
Accsunting Seeks - Acccunting & Payments
Recerds, Reports and Inspecticn
Respensibility for Canage

Privileges of the Governmen> Representative

Employment leces and the Trainiag

of ROY Ferso.

piv

ci
nel

Laws and Requlatisns
18.1 General
18.2 Rights centrclied by this Agreement

Rights of Requisi
19.3 Notice sf Rec. ion
19.4 Indemnificati

Assignment
20.21 General
20.2 Appreval cf the MINISTRY

Breach of Agreement and Fower of
Cancellaticn

Force Majeure

Disputes and Arbitr2ticsa
Governing Law

Status cf Farties

Local Centractors and Locaiiy
Manufactured Materiais

Gas
27.1 Associated Gas

27.2 Dry Gas Discovery

28

28

|
|

23.

29.

ae.

Confidentiality

28.1 General’

28.2 Use or Disclosure by Centractor
28.3 Approval of the MINISTRY

28.4 Exemption

Ancillary Rights of Centractser
Miscellaneous

30.2 Headings

30.2 Entize Agreement

Assigzment and Authorizaticn
by the MINISTRY

The Official Text
Government Approval

The Signature

44

45

46

47
47
47

48

fsa Y

o)

oe
Sten

oa ea ee

co

eer]

REPUBLIC CF YEMEN
PRODUCTION SHARING AGREEMEN
BETWEEN 2
MINISTRY OF OIL AND MINERAL RESOURCES

ne J

CEYBE EXPRO > AND NORSK EYDRO YEMEN s_A
fe}

AN WE

This sereerent is made and in

Kaban Puted 412, A corzespending to che
CCnstlitutes the Agreement between che
tS as “FoY" cr “YEMEN") yvesressnted
(hereinafter referred to as
after referred to as "Cl
Ger the laws and rec.
Edinburgh registraticn
tex referzed to es
Ser the laws and re
gistraticn No. $6156$026; én
s "Orsnje-Nass
£ reguiatis
dam registration No. zi0.$
ngiter referred to as "Ansan
er the laws and regulati
ef Grand Cayman registration

Ansan

"CONTRACTOR"

f Yemen are the sgrerert

H EREA S$ : The STATE wv
Petroleum rescusces in the Acre
CNTRACTIR wishes to join
Cevelcprenct and greducticn co
Agreement Area, (Block 32 HCWARI

STER of OIL anc
in eccerdance

xpressly

4
a
ta
is
o
a
fh

or
ricer
Develcoment, precucticn, stering and
Reree

echnical and sr

ment Area, and pessesses all the necessary financial resources and

T2S agreecene cs a eee eee--~ ~~
3 toris i transporti ag of Crude Oil un “thg

<u?

cfessicnal ccempetence to carry cut the Fretroleum es and 2)

deseribed under this Agreement.
NOW, THEREFORE, the parties hereto agree as to the following:
ARTICZE 1 1
2

-

tv

to

a

DEFINITIONS

An "affiliated Cempany" : Means a compan;
(1) share a majority cf vetes 3
mee is cwned directly ci

tly by a5 “4

(2} ewner directly or directly of share capizat
jority ef votes ats oiders' neetings ef a party

oO
mh
wpe
uty

n

ef votes at stcch Set fers! meetin

girectly or indizecety by the same consany;

(4) which directly or indirectly , isc
under ccemmon contre] with a ra TS.

For the purpese cf this defin the word
right to exercise mere than percent (50%)
rights at sharehcicers' or partners' meetings. Fer the 5
sais Gefinition, the term "party herets" means the MINISTRY c
the companies congrising CCNTRACTOR.

ement and ény ra

mean this Freductisn Sharing Acre v

“Agreement” : Shai
ft

oa

Annex "A"

“Agreement Area" : Meéns the area és Gescribed 2
cn the map labeled Annex "5" which ere attach ea
area may be reduced frem time to time in a

this Agreement.

"Asscciated Gas'' : Associzted Ges the Gas which is associated wi
ude Oil when it is poreduced fron y weil in the Agreement hrea,
can be ecquired after Separatic mn at che lease separators. The afcress?
descripticn includes all the elements thet are components of =
Asscciated Gas sricr ¢t its sprecessing throuch the extracticn
eendgensaticn, dis smn and licuidisactisn facilities: :

1.3

“Article 31 cf this: acre

‘ef 24.65 PSIA.

a or eee

(80) degrees Fahrenheit and atmespher. c pressum

“Barres” 2 ~onss

tentrerature of sixty

“Commercial Discevery " : Means a discevery which the CCNTRACT?
determines to be worthy of ccmmercial Development, as set forth

Arcicle 3.4 of this Agreement.

reial Gas Well" : Means the first weil cn any geological featur:
which, after testing fcr a period cf not sere than thizty(3
consecutive days «here practical, and in accerdéance with sound
accepted Petroleus inéustry preéuctien practices and verified by MO”
FACTOR to be capable cf preducing Dry Gas at
cally Justifying the uncertas g ef appraisai wor:
The date ci disccvery cf a Commercial Ges Well is the date cn whis
CCNTRACTCR neti s the Ministry that such well has been testsd é@
expleted, according zo the aboye.

completed,

"Comm

is censidered by ¢
average rate econc

en any geclogical featur

"Csmmercial Oil Well" : Means the

which, after tes g fcr a ser. Pa mere than thir

consecutive days acecrsance s and accepted Fetrci

insustry Erscucticn precctices and 2 cpinien cf the CONTRACTOR
g Fecrslezn rate that eccnemically justi

capable cf preduc
che undertaking st appraisal we: The date cf establishzent

Commercial oil + =) Gate on 1 wptce che CONTRACTOR" neti

ed tested according =o
with a report of the
2 well, no later

notice
ts and cther available
thirty (30) days fslicwing the censlusicen cf such testing

this

NCONTRACTCR" : Means %:
tc this Agreement and é

29 si this Agreement.

2 Consany(s) set forth in the preambl
their assignees, as previded fer in

"Csst Oil" :

7.2.1 of thi

"Custems Duties" : Means the Custsz.
this Agreement. ~

Mea

Ss éeny ecspsratica, auther.
=, autherized sy the
ent, to undertske.the. rights and oblic

ef the MINISTRY ccncerning this A¢reement.

"Dependent Unit" :
dizectcrate cf the »

"Development" : Shalt include suc all the :
erations and activities pursuant regrams and Eudces:
i 1

to the drill

under this Agreexent,
tracking, redrilling, completing 42>

@eesening, plugging tac track red.
=f ipping cf develcpment wells; the cesign, constracticen, installaticn .
eration, servicing and maintenance cf equinment, lines, systems,

a A -

ra
ang related srgeraticns in ccnnection with *

facilities, plants
preczetion and cperaticn cf wells, the prcducticn, saving, treatiz:
processing and handling ef Petroleum; the taking, saving, steri
transporting and delivering of Liquid Crude Oil for export; and ty;

under rtaking of re-pressuring, recycling and other secondary reccve™!

projects.

1.24 "Development Area" : Means the entire Deveicrpment Slock or Develepme™
Bleexs cevering the entire geological structure capable of productic

a Request fcr Conversicn to Cevelcpment Area signed ty =

conv

CONTRACTOR and a proved by the MINISTRY. o

1,15 "Development Block"' : Meens an area, the corner points ef which have xt
be coincident with six 48) minutes by six (6) minutes latitude én

longitude divisiens accs g to the Internaticnal Grid system excel}
exe limited by the exi sting beundaries cl the Agreement Area. Fey

“pevelopment Expenditures": Means ail costs, expenses and expenditurg
for Seveicpment cperaticns with she excepticn cr Cperating Expenses

ing Develcpmen

ff

or. she natural gas <n.

1.17 "Development Period"
cperzticns as prov

1.138 "Dry Gast! : Ory ges is
exists in any geoicscical not include Oil. The acce
description is apslied that is preduced to ZF

strZzce and which is net rude Cil er condensate

be

1.19 "Effective Date! : Means the date cl the Fresidential Decree rat.
this Agreenent as srcoviced in Articie 33 <= this Agreement.

geochemical, gecphysice
1. othereof, as may 3
Budgets, and the dr
shic tests, holes fcr
Fetroeleun disccveries
+s, =n& the purchase er ecquisiticn crt

meni therecf, as may be ccntai
The verb explcre means

ened core
discsvery cf Fetrsleun or
ether relatsd holes and +
Sst ies, materials, services and ex ir
in the approved Werk Pregrins and Eucgets.
act sf conéucting explersticn.

the

the Committee ‘chat

1.21 “Expleraticn Advisory Cczmnittee"
icn Feried as rrevided

desisnated = beth Parties during =
cite st

and gefined in Article +.3 cf this

in

1.22 "Expleratic: Expencs ures! ; Means all expenditures, cests and
exzenses incurred fer =Expicraticn ties after the Effective Deu

of chis Agreement...

jug

1.24

2.22

1.34

“Exploration vPerioé , "Initial Explereticn Feriod" and "Secc i.
Exploration Period" : Means the sceriods of =xplcration as defined +i

Article 3.3.(a)

"Exploration Work Program and Budget" : Means Work Program and Sud¢
fer Expleraticn as cefined in Articie 4 and described in Annex "C".

"Gast: Means Dry Ges and/or Associeted Gés.

"Initial Commercial Preductica" : Means che first date upen whict
regular procucticn cf Crude Oil = the first Sevelcpment Area ie
transported fren such Déevelcpment Area for the rurscse of sale, ex!
er processing at a refinery. 8
‘ : Means any nydrecazrod
a state at the wellhead c:
fcrm at a temperature
mosphéeric pressure of 14.65 PSis

a
a

"Liquid Crude Oil" or "Crude oil" or "oi
predzced izcn the agreen Area ina licz
lease separatcrs, 3 i

=v (60) Degrees

Minimum Work Cb.

pez: formed Sy CONTRACTSS
or the Secen i Easlorae ien Fericd,

now

"MINISTER" : be i BS TERAL RESOURCES |

er any ether | i to time by the ST. =
reement.

MIN: oF OIL AND MINERAL RESCURC.

"MINISTRY" or "MOMR' : Means the MIN
cz ROY.

"Misinum Expenditure Obligation" : Meens cha minimum expenditures
paid by CONTRACTOR fer Expler resrecz to the
Expleraticn Period cr the Second Ixrieratisn Fericd,

gescrited in Annex "C".

, acesrding +o
e calendar xcn

Mesch" cr "Calendar Month"

Gregorian calendar, start
unless anether starting 2
cz this Agreement. Th

Greccrian calendar.

plicable previs. igi
according tc :.:

‘Wwonthly average Baily Net ?Predustion'' : Means the total volume
Barrels cf Liquid Crude Cil preduced end saved fren all the Develcr=
Areas or Slecks and =ct =sed Fetzroleun Crerations dur:
doby che number eof gays in such Menth.

s expenses and expenditure:
incurred after Taitial Commercial Freductisn, which costs, expenses a4:

"“Oserating Expenses" : Means ali cests,

ned Y Gepreciable, eccerdéance with general...
ed “aeocunting pract ices in the Fetrcleum Industry . v

Operating Cenpany, and: ‘he Operating Company, as appiicanle, aesighc.s=,
to conduct the Petroleum Operaticns es Specified in Articles 3.1 and |

cf this Agreement.

"Operating Company"! : Means the cenpany established pursuant to Artic)
6 and Annex "E" of this Agreement.

"Parties" : Means Government cf The Republic cf Yemen acting by
eral Resources, and

and through the Ministry cf Cil and }
CONTRACTOR.

"Petroleum ;: Means Liquid Crude Oil of varicus densities, asphalt,
Gas, Associated Gas, and all cther hy¢recarten substances that may
feund in, and produced , cr ctherwise chcained and saved frea %

Agreement Area according to this Agreement and all substances that
be extracted therefren.

mal petroleum incustry.

"Petroleum Industry" : Means the internet
sploraticn and Develcpment operation’?

srized cr centemplated under thiij

"Zetroleun Operaticas" : Means
and all other cperaticns
Agraenent.

“Production Sharing Oil"

fe
to be shared between _ “]
and the CCNTRACTCR e zh

7.2 of this Agreene.

"NOQsarter" of "Calendar Quarter! : Means
consecutive months fe ing cn January i
Ccctcsber 1st cf each Year.

peried of three
ist, July ist,

"Request for Conversion to Develcprent Area’! : Means the request sign
by the CONTRACTOR and approved Sy the MINISTER for the purpose
respect to a Ccmmercial Discovery <¢

actached to this Agreement as Anne:

Gefining the Development Area w

oil. he form cf such request is atta

"Reyalty" : Means che xreyaity to which the STATE is entitied ‘is,
accsrcance with Article 3.2 cf this Acreement. :
"ROY Inceme Taxes!! : Means thea taxes defined in Article 9.1(c) of this

Agreement.
ene (1) cubic ="

a base temperature.

"SCI" : Means the amcunt sf Ory Ges

ef space at etnespheric rressure si
cz sixty (60) decrees Fahrenheit.

1.47 "Work Program and Budget" : Means the annual Sudget and wor.
Explicraticn and/or Sevelcozent under this Agreement.

1.48 "Year or " Calendar Year" or "Tax Year" or "Financial Year
period of twelve (12) consecutive Months, according to th |
calendar, starting on January 1, unless another startinc
indicated in the applicable provisicn of <his Agreement. .

}

1.49 UVEMEN" or "Roy" or "STATE" : Means the REFUZLIC OF <i
"GCVERNMENT" means the GOVERNMENT cf the REFUSLIC OF YEMEN.

: | q
uf
ARTICEZ q
oe
ANNEXES

7
Mes "AN, "5" NCW, ADM WEN wen gH zo this Agreement |}

maces pari hereoi and they shall be as hav

vided

ct with the previsicns cf thi
conflict between any Annex and the

r
the main ec |
Agreement, the previsiens cf the main tod.

y ef this Agreement shalt

Annax "Al:is a descr:

- annex "B"iis an ili eement Aree
event of any inccnsisten nts of }
and Annex "5" previj

- Annex "C'":Sets cut the Minimum Werk Cblicaticn and Minimum =:
Expenditzre Obligaticn ‘fez each of ‘the two E:j
Feriods.

- Annex "D":is the form c= bank

(a) CONTRACTOR shall deliver zs the MINISTRY, within th.
days after the Effective late, an irrevecable Letter >
in substantially the ferm attached as Annex "D" ("
credit") sted ty a first class international ban

at by CONTRACTCR and accerctsble to the M. TRY in an |

24 twenty five millicn United States Ocllars (U.S.$ Z5
7 which ccrresrpends to the Minimum Expenditure cbli
the Initial Explcraticn Fericd.

!
i
:

The Letter cf Credit sh xvemain valid and effectiv |
(6) menths efter the end cf the said seriod, except =
be earlier terminated in accerdance with its terns.
thirty (30) days after the end cf the Initial Ex
Fericd CCNTRACTCR shall, if CCNTRACTCR has elected
into the Secend Exploratisn Feriod, deliver to the }
a secend Letter of Credit, in the ferm and on *
cenditicns as the first, in the amount of the
Expenditure Obligation fer the Second Exploration Pex

8

(9) T£, at the end cS the Iartsas cxpereceeen seen Ce ne Lk
Exploraticn Fericd cr at the terminaticn cf this Agreements

as applicable, the CCNTRACTCR nas failed to fulfill i
Minimum Work Cbligaticn for the applicable period, and neitne?
CONTRACTOR nor the bank under the applicable Letter of credit
has paid the entire amount corresponding to the amount of “ft
~ applicable Letter of Credit (said amount being the orig
amount of said Letter of Credit reduced as provided bel cw),
then the MINISTRY shall be entitled to craw the amount cf sa
Letter of Credit and the bank will say in accerdance with Sty

terms.

the ancunt of the Letter
hen each bart of the Mini

° '(¢) As to each period cf Explerati

i Credit shall be reduced es and
Work Obligeticn is pericrmmed by
such part 4s provided in Annex
Each reducticn s se effect
MINISTRY and cel
the form attached és
however, if the
MINISTRY Scr its sig: he ancun
reducticn, =} n istter is received
CONTRACTCR and MINISTRY within si~
(60) days after said del i :
be effected by CC:
of the letter de
certizy

ng Bank in substential
to Annex "D". id

to the issuing hank a cc.)
as aforesaid,

letter
instruct:
in said cesy ef the i

frem performing
to Force Majeure
actions are relieve
cf Credit shall

(ad) I£ CONTRACTOR is prev §
and
Be
and during any nasal

ebligaticns under this
defined in this Acre
to the Letter cr ced =,

suspended curing wen

necessary cz renoval of any dana
suffered z 2 fer CONTRACTOR to returt
to the status exist 3 Majeure, and €
Claims shall te sayabl he Letter of Credit duri:>
suspensicn. The tern sf tex ci Credit shall f
extenced né& all such suspens

fcr such extensicn.

- Annex "EM":
Is the form of she Charter of the Operating Company to

formed as previded for in Article 6 cf this Agreement.

- Annex "FM":

- Annex "G":
Is a sample cale Cost Oil and Predu
Sharing Oil.

- cANnex "H'" :
Is the form cf Request lor Conversicn ta Development A ne

w
wv

we

ARTIC=2 3
'S_OF RIG: TERMS
ant io ic! :

Grant_of Richts

The STATE hereby grants to CONTRACTOR and the MINISTRY the exclusive
right to conduct Petroleum Operaticns in the Agreement Area subject
the terms, covenants and cenditicns set cut in this Agreement.
CONTRACTOR, pricr to the establishment of the Operating Cempany,

set the Petroleum Operaticns under this Agreement.

harsement shall henceferth govern all the interests, rights
aticns of the parties hereto, and the STATE shall in its >:
retain the title to the Agreement Area. Except as expressiy provided
reement, no other rights or privileges are granted to

TRACTOR + with respect to the Agreement srea, Fetroleum produced fr
the Agreement Area, cr any cther minerai rescurces in the Agreen

shall own and te entitled to taxe as Royalty fron the
preduced and-saved fren the. Devel x

an Fetrcieum Operations sricr to the deduction of Ccest Oil, a Roms
receverable amount cf Crude Cil equ2l to tan sercent (10%) of such cr
commencing with the first ‘Sarrel sreduced and saved

fpmenc Area(s) and xct zsed in Fetreleum Creraticns.

this Agreement shall include an

mt Feriod as

(a) Exploration rericd :
There shail ne an Initial Expieratien Fariod of thirty (30) =
commencing fren the Effective Date ("the Initial Explesa
Pericé"); and an extensicn sericd of thirty (30) aenths ("
Second Exploraticen Fericd") te the Initial Expicraticn Feriod sha
be cranted to the. Ci cTCR at its cpticn upsn ereviding a writt4

reqzest to the Minister within thircy (30) days pricr to the en.
of she Initial Expleraticn Fericd, previded that the CONTRACTOR he
i

fulfilled alli its crligetions under this Agreement fer the Tai 7]

Expleratien Fericd.

I the Second Explcraticen Fericd aay
Zcllews:-

(i) rf CONTRACTOR drills ene (1) or more Cemmercial Oil Wells
dai sicraticn Fericd, CONTRACTOR shall, at lea
thirty (30) days pricr to the end cf the Initial Explera
Feriod, elect either to enter into the Secend Expleraticr
Rericd. st is carzcorash (a), or to extend
alt Fericd for the tine necessary to arprai

22 thw can

(e)

3.4

(a)

ek

the said cne cr more Cemmercial Oil Wells, provided thac

the time of such. electicn CCNTRACTOR has fulfilled i

ebligaticns under this Agreement for the Initial Exploraticay
Period and in no event shall any such extension of the Initia‘:
Exploraticn Feriod exceed nine (9) Menths. If CONTRACTC:*
elects to extend the Initial Expicration Feriod es aforesaic

CONTRACTOR shall mot nave the risht to enter inte the Secon’:

Exploratisn Fericd. a3

(ii) If CONTRACTOR crills cne (1) cr more Ccmmercial Oil Wells
the Second Expleraticn Feriod, CCNTRACTCR shall have the ris
to elect, by written nctice to the MINISTRY given at leas’
thirty (20) days pricr <9 the end of the Second Exploraticy
Period, to extend the Secend Fxsicratien Feriod by the t
Necessary to apsraise che said cne cr xcre Ccmmercial

Wells srcvided that at che tine ef such electicn CONTRACTS
has fulfilled zaci under this Agreement for =
pric end in no event shall such extens:

2 2 (a) (3) and (ii) abeve,
be extanded five
days 4t , 2 enable she cempleticn
Grilling snd testing cf the third Explcratien well accual
being Grilled or test iz any, at the end .cf any 5s
Exploraticn Fericd. such a well preves <<
be a Commercial cil 1 Expleration Feric<
and/or the Seccnd as the case may :

shall be extended to appraise the sai
Conmercial Oil Weli in accordance with Article 3.3(a) (i) ©:

3.3(a) (ii) @s the case xray te

(iii) Witheut srejr €
7
\

welooment tericd

The Development Fericd shall csmmence on the date cf the fir
Cenmercial Discever: ¥ cic v the seriod cf twen
upen the Srl

(20) Years and can te extended ep to five (3)
recesst of the CCNTRACTCR and the zessrev2i cf#-the

Commerci Di very cr Oil:
A Commercial pisce ery cz Oil, nay Fs g
er 2 ¢grcup of 5 @ucing reservoirs which is worthy of being

cemmerci ially as “determined by CONTRACTOR. After drilling a Commerc:
Oil Well, the CONTRACTCR shall undertake es part cf its Explore? |
program the appraisal cf the discsvery by érilling one or more eppraiss
wells to determine whether such discovery is worthy ef being develcre
smercially, taking into considersticn the reccverable reserves and 2

ether relevant tec: ai and ece>
be w ‘

\ nm

comic factors.

(B)

(c)

The CONTRACTOR shall give a write en notice of a Commercial Discovery
Oil tc the MINISTRY immediately after the discovery is considered sy
CONTRACTOR to be worthy of commercial Development. With respect to 2 #
Commercial Oil Well drilled after the Exploration Period, CONTRACTCR ;
shall give such notice cf Commercial Discsvery of Gil, not later then
thirty (30) Gays following the cozpleticn cf the third appraisal well,
or eigh’ (8) months following the date of thé discevery of such
Comnerct Sr Oil Well, whichever is v earlier. The CONTRACTOR shall alsc
have-the cpligation ‘to give a notice of Commercial Disccvery of Oil even
jiscevery well or wells are not Cenzercial Oil Wells within +
icn cf "Commercial Oil Well" if, in the CONTRACTOR'S opinicn,
rvoir cr a group of reservoirs, considered collectively, cculd
ct commercial Development. Netice cf a Commercial Discovery <¢
se ai e OTRECTOR aris ratien
be given by CCNTRACTCR at any e@ Guring the Explerat

rericd. .

(wert:

The CONTRACTOR shall also give notice of a ¢: reial Disecvery of
ne it wishes to undertake a gas recycling project, unless suc
already a part cf the levelcpmen= of a srevicusiy decia

sill be the date cn wi
‘RY cf the declare

ing sha netice cf any Commerci. ry ef Oil as creviced
cle 3.4(b) of c MINISTRY and CONTRACT
thirty (30) days, shall sicn the request fer Conversicn
Develcpment Area in the form set forth in Annex "HK", which will ident
the Develczsment Area

the cnity and

ecvery and Develcome
mwise specified.

Fr ens set ferth herein’ cent
il divisis iiity of the ce Sercs cf Commer:
Area and chey shall er 2 Oil unless c

he expiraticn of che. regs
TOR can give notice ci-2
nt agter Sixty (60) days f>cz
and at MINI. :
disscse cf all cee side Oil fren

e Cil was discevered as afcresais.
ie area cevering said geologic:

specified “akeve within which
Commercial tiscevery of Oil, have the xis
providing 2 written netice ta CCN
and expense, to develep, eresuce
gecicgical feature in w! mo said c
Said notice shall state the spe
feature to se Gevelcped, the wells =o se drilied, the producti
facilities ‘to be installed and MINISTRY's estimated cost therec
a. thirty (30) days after receipt of said notice the CONTRACTOR ma
ting, elect to Gevelces such area as ercvided fer in this Acreen

case cf Commercial Discevery.

Tes

in
in
12

i
In such event, all terms cf this Agreement shall continue to apply tow
the specified area. If the CONTRACTOR elects not to develop such area,
the specified area (hereinafter called "Sole Risk Area") covering said”!
geological feature shall be set aside for sole risk operations by the?:
MINISTRY. The Sole Risk Area shall be sutually agreed upon by the
MINISTRY and the CCNTRACTCR on the basis cf good Petroleun indust=7§
practices. In the event that che Operating Company has ceme intc#)
existence, the MINISTRY shall be entitled to have the Operating Company
or third party perform such cpereticns for it at the MINISTRY's soleg
risk and expense. When the MINISTRY has reccvered from the Crude Oil?)
preduced from the Sole Risk Area a qeantity of Crude Oi1 equal in.va

to three hundred percent (300%) of the cest it has incurred in carrying,
out che sole risk operations, the CONTRACTOR shall have the option, oniys
in the event there has teen a separate Commercial Discevery of Oi
elsewhere within the Agreement Area to share in further develepment and
producticn cf the Sole Risk Area =zen paying the MINISTRY one hundredft
percent (100%) of the ccsts incurred by the MINISTRY in conducting they
sole risk operaticns. At least cone (1) Mcenth pricr to the estineted
reesvery date, the MINISTRY cr the crerati:

g Company er the third party
shail give written ncti to the CONTRACTCR and allew the conTRECTOS,
access to all relevant data to eva

te the cpticn, as may be reques:

by the CONTRACTOR. The cne hundred sercent (100%) payment shall no
recsvered Sy CCNTRACTOR. t
e Sole Risk Area shall either (1)

inmediately following such payn
revert to the states cf an or.
Agzrsement and thereafter shall te

herect; or (2) alternatively, i: that at such tine the
MINISTRY cr a third party cr any ci ISTRY's Dependent Units arg
conducting Develeopaent cperaticns in the Sole Risk Area at its sole.
expense and the MINISTRY elects to centinue operating, the Sole Ris
Area shall remain set aside and the CONTRACTOR shail enly te entities
to its percentage cf the Freducticn Sharing Cil as specified in Articlé
7.2 below. The Crude Oi} fron the Scle Risk Area shall be valued in thé
manner previded in article 7.3. In the even= of any terminaticn cf th
Agreement under the previsicns cf Article 3.3(a) cr 3.3(b) above, &
Agreement shall, however, centinze to aprly to the MINISTRY's crerati
ef any Sole Risk Froject. In the event the CONTRACTOR elects
parcicipate in a Scle ii oject under this Article 3.5 the MINIST.
will make available fcr inspection ty the CONTRACTOR ail teoks?
accsunt, reperts, recerés end

ary LDevelcpment Area under thist
accerdance with the terms¥

kd

related documentation supporting
hundred percent (100%) cf the cests incurred.

ARTICrE 4
# is
Sic! Work Proeren_ér a
During the Expleraticn Fferiods, including eny extensicns of suc>
perieds, the CCNTRACTCR e¢rees and commits to undertake in the Acreene=
Area a pregran cf Expicraticsn work as a sinimum Exploration cemnit=

13
£
which canncz be changed cr émended without <he approval of the ured
which will not be unreasonably withheld.

During the Initial Exploration Feriod, the CONTRACTOR shall meet * 4
Minizum Work and Minizum Expenditure Obligation fcr such period as =<
+ fer in Annex "C" cf this Agreement. In the event that the CONTRAC?
i tinely gives the required written notice to the MINISTRY to enter it}
: the Second Exploraticn Feriod, the CONTRACTCR shall meet the additic™:

4 Werk and Expenditure Cbligaticn cer such period as set forth in =|

ve" sf this Agreenent. The CONTRACTOR shall segin the seismic rrogra:

net later than three (3) months fren the Effective Date. The MINISis
shail make available fer CONTRACTCR's use, free of charge, all seismi
well and other relevant data in its pessession with respect to
Agreement Area. |

The CCNTPACTOR shalil-have the r. to withéraw sefcre the end cr

Initial Exploration Pericd, and Ss Agzsens = shall terminate cn
daze a writte: draw is ‘rece ed Sy the MINT.
rem the CCNTRACTSOR. cod whe CONTRA! withdraws,

in th z
rence between
cn Exploration activiv

exrended less than the @ncunt
Expicraticn Fericd, an amcunt equal
mininun ameu q@ the amcunt ac
shall be said by a CONTRA

CONTRA
withazrawal

ration picraticn
CCNTRACTCR at the end

obligate the CONTRACTCR i witt
two (2) Months after the ex: q
4.2 At least three (2) = ing ef each Financial Ye:
cr at such cther tines as =éy mucuaily Se ag: eed to by MCMR end t
@ CONTRACTOR shall srepere = icraticn Werk Freeran aid
forch the Exploraticn cperatic:
i ing the ensuing Ye
S and Sudsets =
ONTRACTCR'S Mini
< covers, & i
expenditures sy

the CCNTRACTCR sreposes
2g each Expleraticn rericd:.
least su

‘Werk “ind 7
[account any..  eredits fer
CNTRACTOR in any Expliere

4.3 Exsioration advisory Committee:

The Expleratien Work Frecram and Sudget 211 be reviewed 3
t 29 be established by MCMR ena the
Date. This cesmittse2, hereinafter referred <9 3s <x.
shall ccnsist of six (6) neererg]

tive
"Expleraticn adévi scry Ceonmittee"
three (3) cf «whom shail te SBE MR and three (3) by

CONTRACTOR. The Chairmen cf the m Advisery Committee shai_
te designated by MOMR from amcng che henbers appointed by it. ai]

Secretary ef the Expleraticn Advissry Cex: tee shail be appointed
tha CCNTRACTCR iren emeng the nexbers appoint: by it. The Explorac

ae
is
a

is

ur

A@visery Ccmmittee shall review and give such advice as it secxil

Gs

appropriate with respect to the prceposed Work Pregram and Budget.
Following review by the ixploration Advisory Committee, the CONTRACTC
shall make such vevisicns as he thinks appropriate and submit on
Exploration Work Program and Budget to MOMR fcr its approval. Follewi
such appreval, the CONTRACTOR shall not substantially revise or nodiz
said Work Precram and Budcet without the approval cf the MINISTRY.

funds fer all mater

The CONTRACTOR shail acvence all necessary
m and cperations pur:

sent, supplies, persennel eduinistra
se Expleraticn Work Program and Budget and MOMR shall not
responsible to bear cr repay any of the afcresaid cests. The CONTRACTC:
shail be respensizle ‘fer the prepara and perfermance of
Expicraticon Work Fréegran end Suéget whi shall be implemented i i
workmanlike manner and in accordance with gcod Fetroleum Industzi.
practices.

The CONTRACTOR
in the ROY to
General Manager.

neral Manager sh
cient pewers to carry
them by the MI‘
ent. All le
ch are applic.

The General Manager a
be entrusted by ¢:

cr
regulaticns issue
hereunder and net in
CONTFACTCR.

Da
Y)

Statement of Exper:
Tha CONTRACTOR or
MoyR, within thircy
Sh a Statement cf =
eests incurred by the CONT:

Calendar Quar
loration cr ch penditures shew
v CTCR or Cperating Cempany during s
Quarter. Notwithstan the MINISTRY's ss of audit in accerdé
with article 1.4.1 n@. Acccunting Frecedura Annex upt
CNTRACTCR's cr Crerating Company's recerds and necessary surprert
dcczments shall be av able fer inspecticn sy the MINISTRY at any
during regular werk.

receiving each St.

ize:

Within the three
tha MINISTRY sha

mi the Gate cf receiv such Statenen
ting if it censiders

iy

the recera cf costs is net correct; or

(2)
(5) that the cests cf ¢ceds cr services supplied in ROY are not in lik

t prices for ¢cods or services ¢:
= ied cn sinilar terms prevailing at the
such goods cz sérvices wer2 sups , previded hewever,
purchases mace and services performed with ROY shall be subj
to Article 26.2 cz this Agreement: or fH

(¢) that the condition of the materials zurnished by CONTRACTCR eo
not agree with their pricess or 5 '

Za dows |

i” I te ‘.

- iN HS
ue

Cperaticns. 1
If within such three (3) month period, MINISTRY has not advised a

CONTRACTOR of its objection to any item in such Statement, su-
Statement shall be considered as having received prelinin
approval. If within such period MINISTRY does advise ¥
CONTRACTOR of its objecticn to any such item the Parties shai
attempt to reach a soluticn for such item which is mutua
satisfactsry, either’ by themselves. cr with the assistance
independent experts, but the remainder of the Statement shall
considered as approved.

The CCNTRACTCR shail centre
thus presented, end the
settlement «hich is mutually sa

ARTICIZ 5

RELIN

Rt the end cf the Ta cial
relinquish a tetal of
Agreement Area sroviced tha
to the Secend aa
3.3. (a),

, percent (30%) of the or L

= the CCNTRACTCR does not elect

Pericd cr the extension set fer:
z

.

raticn Period the CONTRACTOR Be

nm Fericd, the CCNTRACTCR she -
rea nct then cenverted *

NTRACTCR
, the CCNTRACTOR has net = =a}

(5} At the end cf the Secend
relinquish the whole cf the
a Develcrment Area, previde
Agreement Area,
any Conmercial Discevery.

er any part ct =
ent Area subject its cbligations un
te 4.1 of this Agreement. Any velunctery relinquishment shall
ed tcward the mandatery reli ist ts required under Article

RACTCR may vo.

ct
be
a
=
o
i)

ade unser this Ar
unless cther

The size and shape cf the rei
be determined by suttal acr
agreed, all areas relinquished shail, at a mi Be ceonticucus an
reascnably accessible for, and capable cf, wher Expleration af
Development. Any part cf the Agreement Area shall be considered subjeé
to relincuishnment, including any such part corresponding to a geologic=
feature which Fetrol eun mey be present sr has teen determined to 5
Present atter ér. ag oR well; provided that, netwithstanding =}
feregoing, the CONTRACTOR shall xct be cbliiced to relinquish any =
of che Agreement Area correspen to a Develcrpment Area(s) or to
ace area of any geological feature i which a Commercial Oi1 Wey

has been established, unless the time srcevided for establishing j/

16

Cezmercial Siscevery Hes expired

pursuant to articse 2 22 ULL

Agreement. q
Fi
3.4 Notice Zelingsishs

At least thirty (30) days prior to the date of each relinquishment, of

CONTRACTOR shall submit to the MINISTRY a report of its complete?’

Expicraticn activities cn the area proposed to be relinquished and *h:

coordinates cf the cennmecting pois of the boundary line of such areas”

ARTICIZ § *
5.  QOpEPRTTONS DEVELOPMENT PERICS: ]
6.1. Coerating + Ma

(a) Upon a Commercial Disccevery of Oil, MOMR and the CONTRACTOR sha
form in the ROY an Cperating Ccnpany which shall be naned by mutz2:
Agreement between MOMR and CONTRACTCR. The Crerating Company art
be subject to grcevisicns cf is As: ent and the Charter <3
Operating Cconpany.

(5) The ferm of the Charter cf Cre
Annex "E", Within thirty (3 :é date of the fi
Commercial Disccvery cf Oil r 11 be completed
signed by the MIN and and shall take effect
the last day cf s and the Cperating Co
shall autematica ice withcut any £
procedures. The Expicraticn advisery Committee shall be disso
upon the coming into existence cf the Crerating Company.

(c} Upon the establishment cf the Cserating Company, CONTRACTOR sh
subject to the requirements cf Art: 17.3 in the main body
this Agreement, secend to che ope ng Company the expatr:
employees cf CCNT: aS are necessary cr desirable fcr
Operating Ccmpany the fetrclecm Operaticns.
selection of such Dlcyees and <he number shal
determined by CC > tO the epsrceval of the
upen recemmendaticn cf the Scard cf lirectcrs of the Cpera
Company ("Board cz Zirectcrs"). All costs and expenses cf s %
personnel shall be charged to the Fetrsleum Cperations and shel
be reccverable purstanc to this Agreement and the Acccunss7#
Procedure Annex "F". *

(€) All service con tween CCNTRACTCR and its artitiecdl

panies relev Fetrslezm Operations shall :
automatically ass ed to the Crerating Company, and CONTRACTC
Affiliated Companies shall pursuant to such service contract}
provide services to the Cperating Company outside the ROY as 4
necessary cr desirable for the Fetroleum Operations and the charges
for such services shall te reccverabie pursuant to this agreenm
and the acccunting Frececure

(e) The ROY emplcyees cf CCNTRACTCR shall tbe transferred to

Operating Ccmnany so 4s beceme emplcyees of the Crerat
Company and such transfer shail be effective without any actual

deemed separation frcm emplicyment that would give rise to an;
separation senefits cr claizs and withcut prejudice to all accr=:

° te

oe
Bale Rave osc sage ve =
CONTRACTOR fer ‘the purnose <r naincaining relations

MINISTRY and the STATE and ctherwise cenducting its activities 4
YEMEN under this Agreement.

(f) Ninety (90) cays after the date that the Operating Company cc:
into existence in accerdance with paragraph 6.1.b. above, it sh
Work Program and Budget fcr further Exploration anc
Develcsment fcr the remainder of the nancial Year in which uy
Commercial Disccvery cf Oil is made; and not later than three Cb

Months before the end cf the current Financial Year (or such othe:
date as may be egreed upon by the Board cf Directers) and three (

Months preceding the cemmencexent of each succeeding Financial ve:

thereafter (or such cther date as may be agreed upon by the Scaxs}
ef Directers), the Operating Company shall prepare an annua.
Production Schedule, Work Pregran and Budget for furt
Expleraticn and Develcpment fcr the succeeding Financial
The Froducticn Schecule, Werk Frogran end Sucget shall te subni

fs~ eners

to the Bcard cf Sirectcers f2> epproval.

prepare a

Not later than the twentieth (20) day of each Menth, the Crer:

(3; y
Company shali furnish to 2 NTFACTCR «who will secure
financing cf all required amounts fer the Development #
Exploration programmes during the validity ef this Agreemen ..;
written estinate cf its tctai cash requirements fer expenditui:.
for <he first half and the seccnd hal= sf the succeeding Menz;
expressed in United States Icilars gy zegard to the aprreve |
Budget. Such estimate shail take nts censideraticn any ce
expected to Se cn hand at Mencth end. Fayment fer she apE=t pris
pericsd of such Moench shall te made
Article 6.1(h) belew cn the first (i
(15th) day respectively, cr she next
such day is net a Eusi day.

{h) The Operating Ccmsany ep at its cwn dcispe

fount cr accounts crened with en internaticnal ba:

abread in an acccunt
or banks reascnably acceptable to the Centr ral Bank of Yemen, <>
Withdrawals fren saig

foreign funds acévanced by the CONTRACTOR.
acestunc shall be used fer se ment Fez geeds and services accu
abread and fer riod ROY the recu
amounts to meet expend:sures in Yemeni ef the Oseraci
Company in cennecticen with ics acti iss under this Agreenent

ne

(i) The Crerating Cons shall have the right to construct end sper
transport, stcrage and shipment of Fetrsieun

facilities <cr the tr rs,
the and che MINISTRY shall render 211 assistance to ch
Olving YEMEN law. n
TSR the “rnrst:

ng Company cn matters
(3) If, during the tern ef this Asreement, CCNTRACTOR and the mI 3
agree that the Crerating Ccnsany has no foreseeable need fer scart
er all of the unused capacity cf a pireline, Crude Oil stcrage o3
expert terminal facility ferming part of Fetreleum Creraticns,
that in CONTRACTCR's opinicn such capacity can be used 222

operations cconducted by the MINISTRY sr enyone acting on behalf sc:
the MINISTRY, including perscns having rights under any cth
Producticn Sharing Acreements in YEMEN, without interferin wits
CONTRACTOR's and the MINISTRY's operations under this Agreement,

1s Oe
ve? S
wr - ~~
and if the MINISTRY cetermines a need for such part or all of su
unused capacity fer such operations in YEMEN, then the MINISTRY sha.
so advise CONTRACTOR, and the MINISTRY and CONTRACTOR shall mee
negotiate mrtually satisfaccery terms cevering such use. The terms tox®
the use of the above-menticned facilities shall include reasonabl«.
payment by the user, limiteticns on the period and extent of such use,
and provision for payment by the user cf the costs and expenses incummed+
by reason of such use, provided always that the Operating Company ae

_ have prierity to use the abcve-menticned facilities for the Petrclex
Creraticns.

(k) If CONTRACTOR should determine and advise the MINISTRY that
tperating Company needs part cr all of the unused Capacity |
pipeline, Crude Oil storage ez expert terminal facility in ¥=}
which is not subject to this Agreement, =he MINISTRY shall, to
extent that it has the right =o cdo sc, cause such unused capac:
to be made available for the Crerating Company's use fer Fetre
Cperaticns on mutually satislsctcry <erms, including reasene
sayment fer such use.

bs
ta
)
Ma
.

Soe ee

Bo

Cest Recovery Cruze Oi) :

erevisicns ~
cSts, expenses é

trsleum Creraticns cut cf end to of a max cwent
@ percent (25%) ser Quarter of 2 e Oil produced end
aa che Agreement Area ang net used in Fetrcleum Cperations end
the STATE acesrd to article 3.2 cf th
Such Crude Oil is hereinafter rez i to as "Ccest Oil".

ch ccests, expenses and expenditures recevered frem Cc
the following xanner:

Agreenent, the CCNTRACT:

fer

the cate of
che Tax Year

(a) & ing enses incurred and paid
eee TS Product: shell be reccvers:
such costs and exrenses are incurred

(5) Expleraticn Exsengitures including, net limited to
accumulated pricr <o the ccmmencement cf Initial Cennmerc
Prod@ucticn shall be reccverable at the rate cf twenty-five rerce
(25%) maximum per Year starting either in the Tax Year in whi
.such expenditures ere incurred end gaid or the Tex Year in whi
Initial Cemmercial Freéuctisn cemmences, whichever is the later

1s

af

pod
(4)

“the vaize cf che Cride Cil taken as Cest Cil by CONTRACTOR sh

Develorment Fysencstures, iNCluGkng, wee ee deme eK.
accumulated srior to the commencement of Initial Ccanerciai
Production shall be reccvereble at the rate of twenty-five percen;
(25%) maximum per Year starting in the Tax Year in which such
expenditures are incurred and paid or the Tax Year in which Initia
Commercial Production commences, whichever is the later. "
&

If all costs, expenses and exsenditures that are receverable in any
Quarter, including, fut net limited to, such cests, expenses 4n
expenditures carried forward from previous Quarters pursuant

this paragraph (d), exceed the value cf the maximum amount cf Ccst

Oil ("Maximum Cost. Oil") that can be taken by CONTRACTOR in such
Quarter, as previded in Article 7.1.1. above then the unreccvere'|
excess amount shall be carried forward for recovery in the nex%
succeeding Quarter cr Quarters until fully recovered, but in
case shall they be reccvered after the terminaticn of th
Agreement. However, if such reccverable ccsts, expenses ani)

expenditures are less than the value cr the Maximum Cost Oil,

be equal to such receverable cests, expenses and expenditures.
difference between ch mi Cest Cil and the Cost Oil actus
taken sy CONTRACTOR during such Quarter shail be included in
Production Sharing Oil and taken and cisrosed of separately ty

act

MINISTRY and CCNTRACTCR sursuant to article 7.2 below.

Non=Reccverabl s

recoverable ccsts end exren

expense
agree:

ment os

1. Cests and expenses net related to Petreleun Cperations in thé

Agreement Area.

er other ore

3. Eyrenses incurred, paid, and carried ferward, pricr
Effective Date cf chis Agreement.

4. Taxes in YEMEN cr in cther ccuntries except as specif
previded for in this Agreement.
in

(c}

3. Bonuses paid to the STATE. a
7. Interest, fees and commissions on loans and guarantees.
F

Expenses or payments for education and training pursuant tc.!

a.
this Agreement, except for costs and expenses for training cf
ROY employees of CONTRACTOR and ROY employees of the Operatir
Company crevided such cests and expenses are included in
approved work Program and Budget.
My
9. Expenses incurred and said for the narketing of Agreement Aree |

Fetroleum cutside YEMEN and the cest of transporting, stering,:
handling end experting cf Petroleum beyond the point of expert

in YEMEN.

10. Foreign exchange lcsses.

after decuctin ality énd Cost oil
“crude Oil pre ad and saved from the Agreement Area, and;
Fetroleun Operaticns, shall be taken and disposed cf separat

the MINISTRY and CCNTRACTOR in accerdance with tke sample caleulatién
in Annex "G" and as follcws

of

deoduteion: £
ot

seventy-seven sercent (77%) ta Minis. and
twenty-three percent (22%) 29 CONTRACTOR.

perticn cr increment cf producticn
ve theusande (25,000) Sarzrels of Monthly Aver

thi
on up to and a ineiuding, ‘3 ity theusand (§9,¢¢
mt u

For that additi
exceeds ‘twenty-
Daily Net Predict,

au

) te MINISTRY and
to CONTRACTOR

seven

yrcnine sercent
twen’ = (2

one percent

pes cn or increment cf productiscn
af hly Averace Da

ay
F
e thousand (75,0° ao
n
¥

For that additicnal
exceeds fift:
Net Freductien up
Barreis cf Menthly Average

eighty-one percent (31%)
nineteen percent $) zc

21
st
w

For that additicnal sertien sr increment of producticn whic!
exceeds seventy-five thousand (75,000) Sarrels of Monthly Averacs
Daily Net Production up to and inciuding one hundred theusanc

(100,000) Barrels cf Menthly Average Daily Net Producticn:

eighty-three percent (83%) to MINISTRY and #
seventeen percent (17%) to CCNTRACTOR.

FA
For that additional portien or increment of producticn whick!
exceeds one hundred thousand (100,000) Sarrels of Monthly Averace
Daily Net Preducticn up to and including ene hundred and sisal

thousand (150,000) BSarreis of Menthly Average Daily Net Produc

eighty-five rercent (85%)
fifteen percent (15%) to

= increnent ef production whicr
50,000) Barrels cf Ment,
a4 including two hun
verace Daily Net Freduct

For that eadditicnal pertica
exceeds cne hundred and Eisty th
averag' Daily Net fr
ehucusand (200,c0G) 5. eels ei Msz

YJ

= sf sereducticn era]
3

eighty-seven rercean= (87%) <9
thirteen percent (123%) to CCN

For that addi
exceeds two
Daily Net

Barzels or Monthly Avers

ninety percent (90%) to ™:
ten percent (10%) to CONTRACTOR.

Tt is the in

cen’ RACTOR'S fer che purpose cf ROY Tree

} Belew) shall reflecc
cil. For.
ef the quantity of Cost
ereunger suring each Caler
ad averace rice realized in freely convert
point cf exser= sales to non-Affilid
such Quarter at arms len¢th by either -
MINISTRY or the CC? TCR under all such Crude Oil sales of =
Agreement Area Crzde Oi1 then in effect, Hut excluding Crede ¢
sales centracts invelving sarter, whichever is higher, shall =<
used. Prices shall Se arpresriately

Quarter, the we
currency, fren
Companies during sr

adjusted to credit terns. 8
cee

- 2

Pe]

me i
ue

providing fer payment within thirty (20) days from the date cf 5
of lading. ssrencies other than United States Dollars shall te

converted into United States Dollars at the rate for buying united
States Dollars with such currencies as quoted by Nationals
Westminster Zank plc, Londen, at 10:29 a.m. London time, cn the
bill of lad: date for any such sales, and if this is act

banking day in Lenden, cn the next succeeding banking day +
Lenden.

in the case cf c.f sales, appresri

mage icr

zt is unde

ie

imto account the epprepriate adjustment fcr quality of Crude Oi
freight advantage cr disadvantage cf scrt cf loading and ¢
apprcrriate = tments. Nevertheless, with respect to the
precedure, i CONTRACTOR we of the Ccst
so dete. ce vefle diticns srevai
Quarte: i the MINISTRZ

2. If during any Calendar Quercer there” .¢: suGh sales
MINISTRY or the CCNTHACTCR ‘shen in effect, the MINIS
CONTRACTOR shall meet as socn 28 practicable, Sut no later than =
@ end cf such Qua
to Ub

2 and appre:
tien cf a mut

ebcve er un

adjustment w
agreed price

= Initial ce:
consideration
ing tanker lise:
hall negetiate +

ating to underl
mall inecluce peri
and underiifts in cé

the commence:

reasc:

ein
on,

the agreed
STRY and CCNTRA
overlifcing cf
at least Qua.
z in kind at the

ave the cpticn, to be exercised upon at least ni:
TRACTCR, to purchase fron CONTRACTOR up to fi

The MINISTRY shall h
($¢) days notice t9 CONTRACT
Percent (50%) of CCNTRACTCR's Freduction Sharing Oil.

g Oil purchased ty the MINISTRY sha
YY and the CONTRACTOR. If no,
“b i

The srice fer the Frocucticn Shar
Se es mutually egreed by the MIN.

oF -
Kw mo

23 : me :
aoe Neal

ee
o

a

agreement is reached then the srice applied shall be the weigh
average prica received by CCNTRACTOR for its sales to non-Affilie
Ccmranies as calculated in Article 7.3.1. above during the applicabiel
Quarter. If there have been no such sales then the price reached under}

Article 7.2 for the applicable Quarter shall apply.

All surchases by the MINISTRY pursuant to this opticn shall be cn cred
terms providing for
laéing date =cr sales
cther sales.

within thirty (30) days frem the bill
anker shipments, and fren invoice date

@ Operating Company shall srepare and furnish to CONTRACTOR and
a Yearly preducticn forecast report setting out the tc
tity(ies) of the Fetrcleum that the Crerating Company estinates

this Agreement cur

gceea Petrcleum Indcusctr:

in accordance

@ Cperating Company
mancity ci each quar

erating Compeny shall, in accordance
ces, stere the Cruce O21 in

maintained sy the Opereting Conran;

Development Area, as applicable.

tanks constru
Agreement Area cr

a]
Measzring and volumetric determin: cf Crude Oil shall take place av
such storage tanks fcr the rurpese cf this Agreement.

ISTRY shall ke Royalty
and CCNTRACTCR shall °
of Production Sharing Sil (in accordance Articles 7.2

metering roint at

resrectively, as previ

the storage tanks cr 2st 2 anc
the CONTRACTOR.

7

RTICLE 8 ce

NCMR shall become tne ecwner of all

CONTRACTOR in cennecticn with stroleum Cperaticns carr.
thea CONTRACTS: cr the Crerating Cenpeny in accercence with
fcllowing:

(2) Land shall beceme the srerercy cf the MINISTRY as sccn as it is,

an

schased cr cbtained, subject to CCONTRACTOR's use, free.of =

er taxes of any xXind curing the tern cf this Agreement.

.. i
w : fat

bey ‘a 4

u
o
ry

(2) Title to fixed and mevable assets shall be transfer
automatically and gradually fren the CONTRACTOR to the MINISTRY
they are reccvered in accordance with the previsions of Articl
7.1.1 of this Agreement however the full title to fixed and movable
assets shall be transferred eutcmatically from the CONTRACTOR <¢
the MINISTRY when its total cost has been recovered by +
CONTRACTOR in accordance with the previsicns of Article 7.1.1 c:
at the tine cf termination cf this Acreement with respect to 2
assets chargeable ieum Operations whether recevered

not, whichever sc

The book value of such assets in each Calencar Quarter shall
communicated by the CCNTRACTOR and the Operating Company as applics.
to the MINISTRY within thirty (30) days after the end of each Calendca

Quarter.

tern of this
she C

the

abcve in connecticn w.
cther Petroleum Oreraticn er
and the Operating Cezpany shall nc
ten apsrcsval cf the MINIS
id.

The CONTRA
@ same excert with
will net be unreascnasi

The CONTRACTOR and the Operating Company nay

and

which they é ceréance
trsleum Industry sractices inciuding but act iinivea to the lea
ef semputer hardware and scftware.

ARTICEE 9
TAXES AND SCNUSES

CCONTRRCTOE ha fix ("fixed

its Petzrol-
three (3) Men

by the MINISTR
Within one hundred and fife
Year fer which thi
to CONTRACTOR official receipts evider

“che end of each
STRY shall furn
ing the payment of such tax.

.(2) Expatriate emp loyees eZ CONTRACTOR,
ceontractsrs and subccntractcrs frem all persce
income taxes and sinilar taxes in ROY cn all incene >>
reimbursements raid by CONTRACTOR the Cperating Company, and thei

{ .
Y, Z

25 lod : G

. , Tg

ting Cempany,

subcentracters end cn all income from any sources outside of *h
ROY. All non-ROY contractsrs and sukesntracters of CONTRACTOR and
Operating Ccmpany shail be exempt irom all taxes whatsoevem
measured by incene, profits, turnover cr otherwise with respect t:
all payments made to them by CONTRACTOR and Operating Company <cr
services, equ
Operaticns under chis Agreenent.

9.1. (c) Income Tax

Any and all taxes to which CCNTRACTCR is subject under the 1 a
the ROY that are xeasured Sy incceme, prefit or turnover ere
hereinafter referred to as "ROY Inceme Taxes". For the purpsse c

ROY Inceme Taxes, ‘the total taxable income of CONTRACTOR
respect to any Tax shail be an cunt calculated es fclicw

ment and materials srevided in the Petroleuy

ed in article 7.3 abcve)?
2ACTCR in such Tax Yee
costs and expenses y

. The total value (dete
of all Cruce cil rece
pursuan to cie
CONTRACTOR w! re reccvered
under Article 7.1.1; plus

by CCNTRACTCR in the Tax 3

ii. An ameunt equal to CONTRACTOR's ROY Income Taxes.

eived in any Tex

If the tctal value
-{c) i. abeve is é€

CONTRACTCR as set cut
zero, then CCNTRACT
Taxes fer such Tex ¥

Gischarge cn tehalf of,
me Taxes cut cl the

is agreement.

The MINISTRY st
CONTRACTOR, CCH
MINISTRY's shere

y (150) days after the end cf ca
shall furnish to CONTRACTOR c
payment of CCNTRACTOR's ROY
Such receists shall be issued by
es 2nd shsli state the amount and c
recei

Within cne and ht
Tax Year, the
receipts evice
Taxes for such
proper tax 4
particulars customary isz such

9.2. (2) In calculati
entitled to Se
the MINIS

9.2. (3) The CONTRACTCR, its Affiliate Cconpanies and
subcontractsrs end Cpersting Comsiny and it's sub-ccntracccrs
are exempt from all of the taxes end related taxes of any
Nature xhatscever with che excerticn of the fixed tax as
stated in Article 9.1.(a) and che ROY Income Taxes as stated
in Article 9.1.(c) abeve./,; . -

&

9.2

9.2.(a)

Fear |

CONTRACTOR shall provice the statements concerning the calczlat:
of the fixed tax stated in Arcicle 9.1.(a) above within thirty G
days after each Quarter commencing after the Effective Date of tt
Agreement, and shall erevide statements concerning the ROY Incexe
Taxes according to Article 9.1.(c)i. abeve within thirty (30) day
after each Tax Year commencing after Initial Commercial Production |

onuses: 7

ats 3

CONTRACTOR shall wi ten (10) Gays irom the Effective Date, +
to the MINISTRY es a signature bones the sum of seven millic
United States Dellars (U. S.S. 7,000,000).

BRODUCTION SONUvS :

CONTRACTOR shall
bonuses. The 7

he Zollewing sre
E a Selew shall nct
production fron ejects cf the MINISTRY ex
CONTRACTOR exercises to share in such sole’
production, and cniy from the initial date of sharing.

rs (USS 2,000,000)
mt cr productécn.

i.

(thirty) (30) Gays fren cemmenc

zs (U.S.$ 4,900,900) :
Sate when the total averace
Precuced and saved fren the
etreleun Operations, has bee’ %
theesand (50,000) Barreis rei?
consecutive Gays.

J

first date «hen the total averss
preduced and saved fren chs
cleun Cseraticons, has bee’!
ized theusand (100,077j4
sty (30) consecutive da

ii. Four nillicna
thirty (20) 4
daily producticn cf
Agreement Area, and
sustained & :
day for 2 per.

iii. Six millien tetes Dollars (U.S.5 6,000,000)
fifteen (15)
Gaily prodecc
Agreement Arse, and net
sustained at the rate

Barreis per day fer 3 52

iv. Six nillicen Uni

(U.S.$ 6,000,000)
fifteen (15) cé: =

when the tetal aver.
daily predic sced and saved fren
Agreement Area, anc not used oleun Creraticns, has bes! 7
sustained at the vate cf ndred thousand (200, eco}
Barrels per cay cz a pericd cf zty (30) consecutive 4.

The CONTRACTOR shall pay to the MINISTRY, within thirty (30) day’
after the start of each Year starting on the Effective Date a]
each anniversary thereof during the term cf this Agreement a lum
sum cf two hundred ‘theusand U ited States Dollars (U.s.$ 200, 0004.
for the purpese of reining Yeneni emplcyees of the MINISTRY en

its Dependent Uni

9.2. (d) stituci Lo Benu

CONTRACTOR shall say to the M hin thirty (30) days af
the start of each Year starcang cn the Effective Date and eac;
anniversary thereof curing the term cf this Agreement, a luzp owl]
of two hundred thcusand United States Dollars (U.S.$ 200, 000) au

instituticnal benus-

ere net reccverable fren

9.3 All taxes and benuses
reement. All cf the

Cost Oil under Article 7.1 9
contributions will be ccilecte

211 maintain an cft.

CONTRACTOR
fective Date of

) after the
y served.

zo be validly served to CONTR
NTRACTCR's General Manager acains:
stered mail, telefax, er telex. ad

so be validly served to the MIN
ein Sana'a Guring segular c
d mail, telefex cr telex.
SCTCR's cifice cr cf the indivi
tigied to the Ministry at least

which are sent to f
nges in the address c= the
ered as General Manager shall be xo
3 pricey to the date cf chance.

eri
ARTICZS 32
EVENTION OF FOSS AND ENV:

The CONTRACTCR end the Czer: ng Company shall teke all preper measur
according to generally sccested che Petroleum Incustry
vent loss or waste cf Petroleum above cr under the ground in any
g Grilling, preducing, gathering, transperting, distributing
srage cperaticns.

MINISTRY has the ri i many well that
t reasonably exre i £ the well om

the Oil er Gas field.

aX
11.2 Upen ceomplietisn cf che ¢rilling <i a productive well, the Opera:
Comsany shail infczm and repert to the MINISTRY cr its zepresencacs«|]
ef the time when che well will se tested and the producticen rat
ascertained as well és the results cr such test.

11.3 Excert in instances where multiple producing reservoirs (not in pressurtl

communication with each other) in the same well can only produce
ecenemically through a single tubing string, Petroleum shall nct >
pre duced from multiple Oil bearing zcnes through cne string of tubin:
at the same time, except with the pricr epproval of the MINISTRY cr i<#

representative.

11.4 Operating Company shall reccrd cata regarding the quantities
Petroleum and water srodguced monthly frea sach Development Area. Such
data shall be sent to the MINISTRY cr its representative on the specia¢
forms provided fer that purpose. A repert to ‘that effect must =

submitted daily. Daily cr weekly statistics regarding the prec:
fren the Development Area shall be availeble at all reasonable

fros

fer examination by authsrized representatives cf the MINISTRY.

11.5 Daiiy drilling recerds and the crashic welt logs must show the quant
a ctype cf cemert end 4 her materials used :
for the purpsse cf eretectin um bearing cr fresh

must he aprscved = By “represents i cf the MINIS

11.5 In the course of pericrming the Fetrcleum Creraticns, the CONTRACTS
shall be subject to the laws, Geczes. S, cther rules and regula
resrect to envirennent. protecticn and safety of the cctun

Bact its eperaticns in accor dance with accepted Petroleum Indust:

practices.

custom:

oe

12. The MINISTRY, the CCNTRACTCR, ch
subcentractors shall te rermitted <a
exexst fren the Custems Duties ana x
impertaticn of machinery, equipment, vehicles, materials, suppiic

RATING CCMPANY and chei
frem abroad, and shail =
cexes with respect to +

consumables, and xcsile srepercies, to be used scleiy in the carzyi’
ext sf Petroleum Creraticns, under this Agreement. HI

'§ may also be inperted, srevided their Customs Duties ere fully
12.2 The exempticn stated in paragrash i of this Article does net apply | J
any imperts of-materials if these cr materials of comparable qualicy,
are manufactured in Republic of Yemen and may be purchased locally ei
a rate which dces net exceed gred and ten percent (110%) ¢f <n

eest of the imperted ceeds sricr ts the additicn ef thevCustems Ou
buc after sdding the cest cf transzert and insurance... .

ce

L7.+

ot

chy

any shall each selecz

The CCNTRACTOR end “ne Cperacing ¢
cers, to be used ‘fer

employees and determine their 7
operaticns hereunder, subject to Ar

The CONTRACTCR shall, after ccnsultation with the MINIS
prepare and carry out specialized training programs for all
ROY employees engaged in operations accerding to this Agreeme!
and with respect <9 arsiicable aspects of the Petroleum Industry
The CONTRACTCR and the Operating Ccmpany shall under
replace gradually their staff by qualified ROY nationals in fv}
coordination with the MINISTRY. a

The CCNTRACTOR shall include in its organisation during
Exploration Period at the apsropriete time when the opera
commence the follewing graduates seconded by the MINISTRY:

One (1)
Cne (1)
One (1)
Cne (2)

shall give each Yee
sicyees an opportuni
CONTRACTOR's and the

The CONTRACTOR, at
mutually agreed, two cf
attend and sartici
centr2ctcr's, on-th
and Develcrment <

s

ms sescrized in this Acreement.

All Yemeni sersemnel expic che CCNTRACTCR, the Operat
Company and heir respec subcentracters shall be pair
according to their exsloyment ter=s, salaries, wages, benefits anc
allewances in acccréaence A the cempensation paid to cthe
Yemeni persenmnel carrying cut sini ployment in the Petro
Operations in Yemen, cr subject to @ Yemeni labour legislec
applicable to Fetroleum Creraticns «hich ever is the better. ia

General

Except fer what is previdced
the Operating Ccmpany shall
stlations issued =cr the
linitetion, any regulations fer sa + ealth, laber and eff.
pericrmance of cperaticns carried cut pursuant to this Agreement and
the conservation cf the Fetrsleum rescurces. The CONTRACTOR, Opera
Company and their subcentractcrs shall be subject to the provisiens c
s Agreement-which affect then, and to all regulations which are cu
d By the GC me to time except these regulaticns ther

are inconsistent
Daas nvr _

in this Agreement, the CONTRACTOR an
: tS all the laws of «E:
hereozt, including,

s

wy
ur
Bish=s Conerslied

rey

interests, rights and ¢: ations cf the GOVEENMENT that are represented
by the MINISTRY and “eg the CONTRACTOR un this Agreement, shall >
scieiy governed by the prcvisions of this “Agreement and may be altere
cr amended only by the mutual agreement of the Parties to thist
which is stipulated by the ratizication of the GOVERNMENT. -’

Agreement,

ARTICLE 19 E
° IGETS OF REQUISITION fa
fe 21 3

> In case ef naticnal energency, the GCVEENMENT has the richt
regiisition to all or gsart of the F oleun produced frca_ x.
Develepment Area or Areas ‘@uring the pericd of such emergency, and hasij
the =. ght to instruct the CONTRACTCR and/er the Operating Company =<
se the pregucticn to the maximum rate achievable in acesrd Ee
good Fetzr roleun sndussry practice. The GOVERNMENT has also
ef recui itien = Develcsmen= Are itself and eny re
ities during < the ser. cf such emergency.

ray
‘o

if it is preved to the GCVERNME CCNTRACTOR has causes
s negligence cr sises Suct, a mater and scbstantial demage i
any cil fieid or any zelevent fscilities in the afcrementicned ares.

rized that such caused damage shall te determined sy a neutral th
selected by the MINISTRY and CONTRACTOR to assist them in reac’

@ mutual agreement cn the right cf final reqiisiticn.

SOVERWMENT has she right ef cicn to any Deveics

18.2 In ns case shall a reguisizicn , @§ psxovides fer herein, be ins
coz to adequate. written notice to the CCNTRACTCR so that he shall z

to express his views with respect to such claim of a requisiticn.

be carried cut
ment Area itselz,
through a Presidenti

m presucticn sh

requisiticn referred
the con NTRACTSOR for

19.1. the Gov
perica during which the recuisitis:

uding :
suisiticns, excerpt fcr any garages!

(a) Damages if any frea any such re

resulting from enemy attack sr to the ultinate recovery cf Cruse

Oil frem any Develcsment Area. z

(2) Full payment each Mensch fer the CONTRACTOR's share in i®
Fetroleum extrec By the GCVERNMEN less the Reyal
MINISTRY's Producticn Shezing Oil, and the cperating ccsts

such preducticn. _ | an

- eon IO,

4 -- y
“a - .

35 - A i -~
we

A GNHEN

The CONTRACTOR may nct (except to an Affiliated Cempany) assign to any

person, firm or corperation not a party hereto in whole or in part, any
of its rights, privileges, dutiés or oblications under this Agreenen
without the written censent of the MINISTRY. The CONTRACTOR sha

the tex

guarantee the perfcrmance of such assignee, in accercance with the t
of this Agreement. The CCNTRACTOR shall give to the MINISTRY a cr

novice of any assignment to an Affiliated Cconsany.

Attrcval_o

ment Sy the CONTRACTCS
cies cr cbhligaticns only

The MINISTRY shall give ezpreval to the ess
all cr part of its rights, privileges, <u

the following cenditicns are net: a

(a) The cbhligatisns ¢ freon this Agreenent mest
have been culy A request is made ang
remain fulfilled ez £ ment.

: ; &,
(5) The prerosed assignee or eassigner must ereduce reascnabl
evidence to the MINISTRY of the assicnee's financial anc

technical competence.

(ec) The ferument eZ assign: ciucée crevisiens s
precisely that the assicnee is beuns sy all cevenants cen
in this Agreement and any medizications cr additiens, in w:

that up to such tine have been made.

enc must

supperting the request, shall be submitted to the MINISTRY pu
to the date of the srescsed assicnnent, fer the purpese

th

official arpreval.

(8) As long as the assi any interest under
Agreement the assigns ith the assignee shall
jointly liable fer all tligatieons of the CONTRACT

under this Agreement.
po ad

art ef its interestsl
ated Company) shall =O}
vk

were en ait oa

Any assignment by CCNTRACTCR cf ail cr
this Agreemenzt (ether chen

ey

the MINISTRY of twenty-five percen
Preceeds. The term "Net Sales Preceedcs

(25%) of the Net Sales
bet the Zcllowing calculeticn:

means the amcunt resultir

Q
H
¢
El

(a) The ts CCNTRACTCR in cenverti
currency, =f
instrument fer any interest in is Agreement that is assign

to any person, firm cr cerscratien nct a party hereto cther ths

to an Affiliated Company cf CONTRACTOR in accordance with th
previsicns ef this Article 70, less the sum cf (b) (i) and b(it;

belew. «. '

fS) ‘2) abs ceosc, meee rene ee See, wee
expenditure mature ‘Snetsoever incurred ky
‘CNTRACTCR che date of the request cf
assignment, fcr interest thereon to the tine

assignment,

(pe) ‘ii) All taxes of eny nature whatsoever (except the said twent}
five percent (25%) cf Net Sales Proceeds itself) of any taxinc
autherities whatscever that are incurred by CONTRACTOR wit

respect to said assignment. i

= y7five percent (25%) cf Net Sales Preceeds shall nx Hy

The afcresaid twen
ion received by CCNTRACTCR fer said assignner

here sucha censideraticn is in the nature cf work and/er expenditure.

pericrmed or to be rerfcrmed and/cr paid Ey the assignee with respec?

to this Agreement

%CTOR shall, with the

F have the righ
ma security interest :

interest in

to

assi.
Agreement <Zcr the 2 ot s financing fer the Fetrol
Operations which ess: lL te without prejudice to the MINISTR:

rights under this Acres:

OF CANCELLATION

to cancel this Acreenent ets
@ Presidential Decree, respect +o tha CCNTRACTCR,

folicwing instances :

ie If knewingly, it has surz.
which were of a material
Agreement.

false statements to the »
2 fer the execution of thi

£

2. If it essigns any interest
cicle 20 herect.

final deci sicn reached as the resz",

4. If it dses net comsiy wi
ef ccur= proceed.

rf cy mineral cther than Fetrol

. ré tenticnally extracts
authorized by this Agreement
GOVERNMENT, excer= such extracticns as may be unavoidable as the
result of operatic S conducted hereunder in accerdance wit’!
accerted Petroleun industry practices and which shall be noziz
to the Ministry cr its representative as socn as possible.

or owitheut the suthericy st

6. If it commits eny sateri

sy

nw

uch cancellaticn shall take slace witheut Prejudice co any rl
which may have accrzed <9 the (GOVERNMENT against the CONTRACT: cr YS
accerdance with the previsicns cf this Agreement, and, in the ever
of such cancellaticn, the CONTRACTOR shall have the right to renc%

from the Agreement Area all its personal property. q

b) zt the GOVERNMENT deems that one of the afcresaid causes (ctha
than a Force Majeure cause referred to in Article 22 hereof) exis:
to cancel this Agree: enent, the GOVERNMENT shall give to CONTRACTS:
ninety (90) days written notice persenally served on CONTRACTCR!
General Manager in a legally official sanner and receipt of whit!
is acknowledged by him cr by his legal agent, to remedy and reno.# 3
such cause; but iz fcr any reason such service is impessible cu-
to un notified chance cf address, Slicaticn in the oft:
Journal of the GOVERNMENT cf such nctice shall be ccnsidered
validly served SEen the CONTRACTOR. If at the end of the sai#
ninety (90) days necice pericd such cause has nct been remedied a5
remcved, this Rereemen: may be cencelled ferthwith sy
Presicential Decree.

ARTICIE 22
FORCE MAJEURE

The non-perfcrmance cr delay in rerfcrmmance Sy the Ministry end
CCNTRACTCR and the Crerating Cenmsany cf any cbligatien under é
Agreement shail be excused if, and to extent that, such non
performance cr delay is caused by Force Majeure. The period cf any sus.
nen-perfcrmance cr delay, together with such seriod as may be necessaz

icz the restcraticn ef any damage dccne Guriag such celay shall be ac gee
to the tine given in this Agreement fcr the perfcrmance cf suc.
ebligaticn and for the sericrmance of any chligaticn dependent therec’}
and consequently, to the term cf this Acreement, but only if thi
extensicn cf the term ci this Agreement is relevant to the perfcmmanc:
cf such cbligaticn.

"Force Majeure", within ch meaning S Agreement, shall be

créer, regulation ez dizectisn cf =n cr (with respect
CNTRACTOR) of the geve mo ci th s' in which any of

companies comprising CONTRACTCR is incergerated, whether Promulgated, =i)
the form of law or ctherwise, er < God, insurrection, rii:

war, strike (cer cther leber disturh fires, fleods or any ca.” 3
ne due to the fault cr negligence cf the sarty invoking Ferce ™ Majeure}
whet. ch

ner or net similar to the feregcing, provided chat any such caus

is beyond the reasonable contrel cf the sazty invcking Ferce Majeure

without prejudice to the abeve and except as may be otherwise srevic
herein, the GOVERNMENT shall incur no responsibility whatsoever to 7
CONTRACTOR, and the Crerating Comers: fer any Gamages, restricticsns ¢

w
o

pon Hus
ry i
w
ray
a)

23.6

isss arising in consequence cf such cause cf Force Majeure, excert

damage cr lcss caused Sy willful acts of the GOVERNMENT related to

Force Majeure.

Ferce Majeure event occurs &u: ing the Initial Expleration Pericd
any extension thereof and continues in effect for a period of six (6)
xs the CONTRACTOR shall have the cption upon ninety (90) days pricr.
m netice to the MINISTRY to terminate its cbligaticns hereunder

ssut further liability of any kind. vy

peetot

mr ne
Zon ab

zase a disrute arises under this Agreement, the two parties to Thee
eure shall use their good faith efforts to settle their differences |
Ctherwise, che two parties shall submit their™

cn as mrevided in this Article 23.

tration shall be held in Faris, France, and conéycted in

anguage in ececréance with the Rules of Cenciliati
‘the International Chanber cf Commerce. in the event cS

being made rules in certa

sonal shall esis

meiz cwr procecure.

en shall te initiated Sy either sarty to

) giving nctice to the cther party ts the di spite ("Se

it elects =o refer che diszute to arbitractien and
ide. said notice.
thin ferty-five (+5)

= has seleczed .

hes

arbitrater

shall netity

Secesnd Part
Gays iden

int its arbitrator, the First ?:
have the rich <o ssl =o the Ceurt cf Arbitraticn ef
cernatienal Chamber cf to appoint a secend arbitratcr.

2 arbitraters shall, thirty (30) Gays, select a i:
Sitrater fail ing which ne “hire arbitrate: sh hail ke appointed Ly

Sart of Arbitration of the mternaticonal Chanse si Cemmerce
ither party.

nternat anbe.
recesst cf ei

A.

The third erbitratcr shall net be a citicen cf the R
in which any of the cempanies cenprising CONTRACTCR is incorporated, = be
shall be a citizen cf a country which has dirlematic relaticns wi
aicresaid countries, 2nd shall net have any ecenemi
y to the dispute.

business ci the ROY cr si sny sare

The parties hereto shell extend <o the arbitraticn tribunal al}
facilities (including access to the Fetroleun Gnerations) for obtaini:
infcrnaticn required fcr che rrsser determination cf the dispute
n@ absence cr defauit cf ae she arbitrasion shall not =e
sermitted to rrevent o> : F3

ax

er its stages.

23.7 Pending the decision or award of the arbitration tribunal, the}
operations or activities which have given rise to the arbitration needs?
net be discontinued. In the event the decisicn or award recognizes th
the complaint was justified, provisions may be made therein for

reparation as may be apprepriately made in faver ef the complainant. a

22.8 Sudcement cn the award rendered say be entered in any Court havin
jurisdicticn er application may be aade to such Court for judicial
accestance cf the award and an erder cf enfcrcement, as the case may te wd

provisicns cf this Agreement relat. ing ote] arbitrat. icon shall centins

a
ab

the
P of goodwill wand zecd ch. The interpretation and bay
priication of the previsicns cf this agreenen with respect to the w

arbitration shall te in accerdance with the Yemeni laws that ere
cutiined in Article 24 c= cs Agreement. i
~ ARTICIZ 24

weaxtes 12 4
GCVESNING EW a
: : a

24.2 This Agreement, its Annexes, will be ceverned and
intergreted accerding <9 the laws which arey
inecnsistenc with this Agreement. es
Fe

R E25

tt
TATUS PARTIES ay

23.1 The sights, duties, cblicaticns and liabilities with resrect to th
STRY and the CCNTRACTOR, shail be several and not foint e]

“) this Agreenent shall net

ccilective, it being

construed as constituti:

an asscciation cz cerseraticn er partnership

The CONTRACTOR companies shall be subject to the laws of the place aru

they are inccrperated regarding their legal status cr creati
erganizaticn, charter and by-laws, sharehclding and cwnership.

@ CONTRACTOR companies respective shares cf capital which ere entirely

|
held abroad shall nct te negetiable in the ROY and shall net be offered
fer sublic sukscristien in Roy. . q

CTpR shall jeintly and several iy
reacts ns “2: “she CONTRACTOR uncer.

All companies cemprising the CONTRA
liable for the performance cf the
this Agreement 4s to the NINISTRE 77

w
ur
ro)
w

o

25.4 This Agreement shall constitute the autherity fer CONTRACTOR to conduct
oo all 2ctivities as are necessary to carry out the Petroleum Operaticns
as contemplated by this Agreement. y

> ARTICIZ 26

- OCAL CONTRACTOR

The CONTRACTOR cr the Crer
i subcontractcrs shail:

Give pricrity to lccal cencractsrs and subcentracters inclu
MOMR's Dependent Units as long as th pericrmance is comparabhl
to international standarés and quality and the prices of theit
“5 services are net higher than che prices cf cther contractcrs ang,
subcentractsrs by more than tén percent (10%). The CONTRA 7]

~ er the Operating Cemna as applicable shall, follc»

nN
oy
rey

: consultaticen with ¥ TR, ize qua d local centractors Zor
- bidding when it requests bics for any required services. a
26.2 Give preference to locally xanufectured saterials, equipment

machinery and ccnsumacies ieng as their quality and tine
delivery are comparable to internaticnally available mater.
~ equirzent, machinery and constxables. Hewever, such materi

equipment, méechinery and <csnsumables may be inporced
i cperaticns conducted here: if che local srice cf such

t% the CONTRACTCR's cr the Crerating Company's cpereting base
~ the ROY is more than ten rercent (10%) hisher than the price c=
such in mDCr= ed items kefsre Customs Duties, Sut aivez,

te
anne
fees .

transportation and insurance ccsts have been added.

27.2 £ss = Ses

The Asscciated Gas and Dry Ges preduced fren the Agreement
ze are the preperty cf the STATE. The CONTRACTOR cr the Opera:
Company, as applicable, shali deliver the Associated Gas to
- point where it is separated ezea the Crude Cil. Any ccsts w
respect to such delivery t5 the STATE, including but act linite
to, any increase in CCNTRACTOR's cests as a result cf su
delivery, shall te said sy che STATE. If CONTRACTOR cr
Operating Ccompany needs psarz of the separated Asscciated ¢
and/or Dry Gas Scr the purscse of utilizing it in the Fetroleujj
Operaticns cr fcr reinjecticn to preserve the pressure cf the
reservoirs, CONTRACTCR cr the Cperating Company must submit to *
- MINISTRY a request fer such utilisaticn free of charge toget:
~ with documentaticn to Stppcr= the request. Aprreval of
request shall nct Se withheld by the MINISTRY without a valid,
acceptable reason in accsrdance with good Fetroleum Indust=}
practices. Any Associsted Gss that is net taken by the STATE
that is not utilized in the Fetrcleum Cperaticons, as afcresaid 5

42

If the STATE considers the scssizility cf entering into any js
venture with a nen-ROY party fer the xarketing cr cther
utilizaticn cf ‘she Associsted Gas, then the STATE and
CONTRACTOR shall xest fer the purrese of reaching a =
agreement on the ter=s and cenditicns of establishing a
venture company cr cther fern cf participation fer the said
venture. Any such agresmen= shall be based cn the fell

principles.

OU

shall net te less

(1) The STATE's share in the joint

sixty percer

according to acm}

ne Wencure.

ia

(2)

financing

reinzursed fer the

(3)

joint venteur
particizati

cf the STAT

th Tz
If an Agreémenc
six (6) Ment
CONTRACTCR es
mutual egres:

necctiscicns

contemplated
meeting cf @
less such time is ext
il be free
fer an agrees
ef such Associated
alene cr

resaid,
he $

fcermaticn ct

as discovery:

y disccvery cf Iry

Agreement Area.

@ purrcse

CONTRACTOR shall
on any separate

Sp

ES

be fer the CONTRACTOR and
MINISTRY to témms and cenditicns under
CCNTRACTOR spraisal ci the discevery.

Well <follewing :
oil, then con carte |
ne discecvery cl =
A pregran to fe mute

ts the fells:

If CONTRACTCR
Gecleraticn ct
shall, if reqzes
Commercial Ges

agreed by che STATE

princizles:

the asrraisal preerem shall
stage Seing a srelininary

and each subsequent stage being cependen
cempleticn cf the rrevicus stage. :

~ (2) The terms of srecucticn sharing fer CONTRACTCR wi
L respect to any Develcpment of said disccvery shall acv}
be less than the terms fer producticn sharing of Crude

Oil as previced in this Agreement.

~ (3) All cests, expenses and expenditures of the appr2i x
program shall be veceverable fren the Ccst oil
, Expleraticn Expenditures.

such Develcrsent shall nct
ie terns and condiz.

(4) The cperaetica
incensistent with the applic
this Agreenent.

ie
a
wv
cy

. 27.2-(c) If the CONTRACTCR and che éo ast reach en agreen
, with respect 29 < the MINISTRY has the ri

ca Dry Ges Siscevery as a sole risk sroject.

to cevelcp s

2&.1 General

Excest as srecificall

, the CONTRACT

ng Conrany BS
ma ez tal. ou
er their benerit cr discicse th

or theiz s

m1 whet.

7O, any conpe
cxmaticn een.
ne Petroleum Creretic.
crmation shall include
rrocessées

The CCNTRACTCR

(2) to the ext

cblicacicn

w. the arran:

(ii) in connection

to the extent re:
aces
such
MINISTRY'S

NIStTA

ere

prejucice

wever, 2 (i), ex (b)
require < 2 icsure is madei

iting co sain senciali

ity recuirenen:

rw

the MINISTRY.

28.4. tyvercties:

28.3% Exexsyicn:

infemmeticn wt

than iron the x

This Article z3 shail xc
acgsized cz acczizes fron

this Agreement cr izen th

public demain.
*29.1 For the surnsse cf i s3e 4 reement and
the lews end re force and subje
~ approval of the GOVERIME eve the right to
ef cost any materials frea
privately ccezsied
may be
Agreement,
= = usual recsir
3 iscal inhabicants ena memes
29.2 Radic, telerhene ities maintained >,
TRACTCR end Cr ‘ s exclusive use fst
purrsses cf its a uncer shall be subject to 2?
mrental 3 lable fcr reasonable sc.
exszgency zse ky th AMENT I> Such facil x:
be so ccnstructed
installations which exist oz m
established in LEIMEN for public «se or
29.3
g Company may
iusive srivata use.
i9.4 CONTRACTOR and th hall have the right <o

neoF

exis Eon payment cf <
and harbecur

accozdence wi

sviced
she sub

m3

”
ur
= 29.5 Subiect os the erpreval sf @ GOVERNMENT authorities, tng
TRACTOR Crereting Comnany i he use and cccupaticna Ba
-- z ct ta. Sy the GOVERNMENT :#
a YEMEN which they ney reascnably reqsire fer their cperaticns under “his
Agreement suzjec= to 2n agreed urcn rental payment ich shall xct 33
: less favorable than available to any cther international cenpar khe!
land, surface sr buildings required by CONTRACTOR fer
> ereraticns sncer ng¢reement aze srivately occupied er cwned,
purchase, lease cz clearence shall te effected at terms to ke negctia
by CONTRACTOR with the cxner cr cccupier Svt such terms shall net =
os s more cnercus than these nermally cite
similar transactiens in che lccality cencerned. j
- SENMENT ll, ver CONTRACTOR assist in the negetiaticny
che cwrer hell usa the scwer ef eminent scomeir
i én necesséery
. 28.4 ha zo i
. pated ng $2
persen cr wm Cpersticns and such ccests
_ abl chis Agreement srevided thet
st h emergency és sccn es practic.
my . : na ray costs end expenses
an ancunt in excess cf
~ —_— Ena expenses shall te

extent that they do net
ten sercent item. CONTRACTOR shall,
the arprevai Ry to revise any azproved Wer;

Frocram ena

CONTRACTOR snceunters ére t

should xnetify the

Property =
. restesentatives a s its mters such items.
CNTRRCTCR must sessary rrecautic
the execeuticn c eum ¢, CONTRACTS.
sn ce

—_ CONTRACTOR and the Orere

Considering that che Farties hereto s2Se their relationship under ch

Agreement cn good will and cood faich, the Farties hereto acree thac :%
thsse previsicns cf this Agreezent where a Party nereto is required =:
cktain the consent, approval, deterzinaticn, or agreement cf the cth
Party hereto, cr of the STATE, such censent, arsreval, determinaticn

agreement shall not be unreasonably withheld.

ARTICZZ 31

31.1 The MINISTRY reserves the right co assien part cr the whele cf

rights and cbligations in this reezent to any estasl
Gepartment that beleags to it

cerseraticn, autherity, conpany er 2

the ROY curing any period when this Agreement is in effect, and r
the richt to restcre all it: 2 blisa

it desires to do so. i ch ight to éss

iso mere han cne : rights
chligaticns der

eeegetl

. exsceztion cf this

ens shail net be bi
cil the MINISTRY has celiv

the decument effecting

such trensfer

= Compan:
to CONTRACTOR end the cs:

cransier.

22.2 ce.
te
2
33.2

constitutional precedures
Agreenent, neluding

sscyie
nocwith:

NENT Snactment,

4

A’

A
ak
Ss
ARTICLE 34 4
TEE SIGNATURES a

24.1 Certifying the foregoing, the Parties hereby sign this Agreer ‘
on the date which appears in the Preamble of this Acreement. id

y

MINISTRY OF OIL AND
ERALS RESOURCES cox cr

1) CLYDZ ExFRO ple

By : Adel A. xhersheed BY : Sy Alan Jehn Martina

TITLE : Direct

SIGNATERE : ba rl nel

A
!
2) NCRSK EYIRO YEMEN a.s

: Der

s tT
av - ‘
TITLE : :

as

SIGNATIRE : = : : .
- ~ . . bal
4) ANSAN WIRFS (ERDRAMAUT) LIMITED

BY : Ix Denaia J.R. sheridsa

TITLE 3 “A

Ae Al.

~ ANNES A

DESCRIPTION OF THE AGREEMENT AREA
HOWARIME AREA SLOCK 32 ~ EADRAMAUT
GOVZRNORATE REPUSLIC OF YEMEN

eccntained hy the straicht lines
3 and cl ng at A where these
mates which fora an

a : 20 secends North
: $ s 20 secencs East

Agzreenent Area +
Es - ed an

1
wet uo

1 [| GKAM =:
an

7
+
=e

3002H

SULF SF ADEN
'
sce
—L_

Za: 430
/
le !

CALE 4

sua

jal ALBAYDA

188

sc®
4s
—_——
: J
— AAABIA
<5 T
1
i
4 ©

. _ fl *
3 3 Lu

~ ta ce 3
u ~ EB}
‘y ue
7
=)
)
al
y
EXPLORATICN FERICD

FIRST: TEE INITIAL SXFLORATION FERIOD.

1.1 The Initial Expleraticn Feriod is thirty (30) Months
beginning frem the Effective Date of this Agreement.

1.2 Obligatiens cf the CCONTRACTCR:

The CCNTRACTOR is cbligated itial Expleration

riod, to undertake the exve: re ci United States Dollars
senty-five nmillicn (U.S.$. 25,009,600) as a aininun,
scluding the executicn ci the ‘fcllewing Expleraticn
‘mated costs which will be used

a the 2

Gramnes. The ccsts ere e
cx the purpese cof crawing

cer sf Credit.

a

Cest
scizate(U.S.$.20)

In the event CCNTRACTSR elects ‘a enter the Secend
Expleratica Feried, such period shall last thirty (30)
Menths commencing at the end of the Initial Expleraticn
Feriod. :

The CONTRACTOR's cbligaticns:

If the CCNTHACTCR enters the Second Exslcraticn Feriod,
the CONTRACTCR will during such Feriod te obligated to
he minizen expenditure cf United States Dollars nineteen
millicn and five hundred thcusend (U.S.$ 19,500,000)
including the executicn ci the fcllewing Expleraticn
programme:

tien, precessing end interpretaticn cf 259
ww seisnic data.

g and evaluaticn cf three (2)

te

12.4

rey
te
y

&

CONTRACTOR, the Cperating Comsany and their subcentracters shall hav
the right to export free of Custczs Duties and related taxes an
material, equipments and goods which were imperted to ROY fer 2]
pursese of the Petroleum Cperaticns irrespective if they were exempt ov
net frem Customs Duties end related taxes accerding to this Agreement
previded CONTRACTOR or the Operating Ccmrany notifies the MINISTRY 4

such exportaticn.

There shall be no license required, and CCNTRACTCR and MINISTRY ang
their respective custcmzers shall se exempt “Srem any duty, tax, fee e]
any cther financial impost in reszrect of the expert cf Petroleum unde
this Agreement. Subject to eny chiigaticn under this Agreement to sel:
Fetroleum to the STATE, the CONTRACTOR shell have the right to freel

(except fer these fees and charges which are normally paid to th;
GOVERNMENT for actual services rendered by the GOVERNMENT) expert anc
seil the Cost Oil and its share c= Freductisn Sharing Oil.

g
The CONTRACTOR, the Oserating Company and ‘their subcontractors sha i)
the right after receiving arsrevel from the MINISTRY to sell an;

ials er equipment cr gecds ich were camaged c> used, and thers
e@ nen-serviceabis, end che CCNTRACTCR cr the. One.
Cemsany cr their Affiliated Companies respectively classify as scrap

junk, in the ROY withcut paying Customs Duties and related taxes. 4
New materials, equipment end coocs, cz used but serviceable materials}

“S to the Fetreleun Creraticns uncer
this Agreement may be sold cutsice the ROY after the MINISTRY's aprrcva
lewing expertaticn cr may be sold within the ROY srevided that <c

sale in the ROY purchaser shall say the arplicable Custc

equipment and gecds, that ere surzl

Duties, taxes cr ixposts, if any, except if sold to MINISTRY or one cZ,
s Dependent Units cr, with T. rsval to cther correnies |
icying substantially the same customs exemnticn as CONTRACTOR. ‘

cer 12.6 above, the precee:
lLewing manner:

CONTRACT ci

, and the excess, if any, sha
ecoversd cests shall be reduce!
iad to CONTRACTCR.

INISTRY. CCONTRACTCR's =
the amount of such reinbursemenc Fs.
Fer the surpese of implementing this article, the Customs Duties includ
ail the inpests and taxes (excert these fees and charges which ar
=

nermally paid to the GCVERNMENT cer actual services rendered by ¢.
GOVERNMENT) levied for imperting (or experzing, if applicable) the sa

materials, equipment end geods.

The CONTRACTOR, the Cperating Csnrany, and their sub-centracters are
exenst from the need to chtain d exert rermits for equinmenc.
machinery, and geods recuired activities and they will se
exexpt fren paying cencessicn rcyaities zo all Yemeni ccrporaticns
conpanies.. ,

he Yeo. ; ly

,
12.9 (1)

12.9 (2)

22.19 (2)

12.10 (3)

Every foreign emplcyee of the CCNTRACTOR or its Affi
Companies or its subcontractors are permitted to import frez
abroad, exempt from Customs Duties, a reasonable quantity of
household goods, personal belongings, and a car to be used only fer;
his personal and family use. Whatever an employee imports may noe]
be sold in the ROY except and after Custcems Duties and related

taxes are properly paid.

plenent the above paragrarh (1) cf this Article,

In order to i:
understanding cf the custcns fees stated in Articles 12.4 and i2.

of this Agreement must ke apslied as well.

The CONTRACTOR, the Operating Company and their subecntract
shall be exenpt from foreign exchan controls in the Roy,
respect to their ac’ er this Agreement.

cers shall supply all
necessary fcr its Fe RCY uncer this agres:
in freely cenvertible curr abroad. CCNTRACTOR and
nen-ROY subcontractors shall have the right to buy Yemeni curzenéy
whenever required, and ersicn shall be made at Yene:
banks according to the off rate cf exchange at the be
rate cfficialiy prevaiii ROY, which rate shall he
least erable available to any

int _betzetesa fot ting sinilar acti
and nen-ROY subcontractors st
payments directly ebread in fere
services cbtained abroad for
greenent and to charge such paymen
is Agreenent without hav
such payments. CONTRACTC
abread one (1) or mxeore,
ticnal credit institution q
cht to pay abroad
mance any cf
< to transfer to ROY tre}

CONTRACTOR and its 3

the right. to
currencies for gcoés and
operations in ROY under this
in accerdan nee with ee

first to transfer
shall have the right
convertible curren
of its selectis
principal and
Petreleum Cperaticns
funds for such payments.

ave

CONTRACTCR shall = tes Dollars
ether freely ccnve acccunt in the RoY
a bank account of that kine i i

petrcleum company fcr any =

at =

Ro shall have the right 22.3
in YEMEN in foreis
currencies outside cf Such emplceyees shall only

required ¢¢ tring into YEMEN such <cereien ex hange as required
Meet their perscnal living snd other expenses in YEMEN. /,

Subject to Article 17.2
pay its

ry
ry

12.11

w

rey

i)

i one

CONTRACTOR shall have the right receive and retain abrcad ez.
freely use all funds received sy it abroad, including, without
limitation, any sales proceeds frem an authorized assignment 4
its interests in this Agreement, the proceeds from the sales 3
its share of Petroleum exported, and proceeds received by
CONTRACTOR from any sale cf equipment, materials and gocds
permitted as described in article 12.5,12.6 and 12.7. H
MINISTRY or GOVERNMENT, cr cheir designated purchasers in ROY!
shall pay CCNTRACTCR eabreced in United States Dollars fer

Petroleum purchased frcm CCNTRACTCR, including Petroleum that
requisitioned by the GOVERNMENT rursuant to Article 19 belew.

term "abroad", as used in this Agreement, means cutside the 2

i or:

The CONTRACTOR, Operating Company ana their subcentractors shal
pay Yemeni Centractcrs and suppliers ci materials manufactured 2
the ROY in Yemeni currency. The Yemeni inpe
machines, and ccnsumable geods, may be chtained accers
to provisicn cf article 12.23(2) Ss Agreenent should be rai
by foreign currency fcr the need ci services and procurement.

CONTRACTOR and the Cperat. fereicn centracter.
subcontracters ef the CONTRACTOR Sperating Company,
well as their resident fScreicn staff, shall have access to

uty free shers in the ROY.

g Comsany as eprlicable shall eec.
in the ROY bocks of accsunt
mg Freeedure in Annex "F" of th
<9 the accested ecccunting sractices

maintain at their busi
in accerdance with
Agreement and acéer:

generall used in the Petroleum Indcustr They must Keep such
other bocks ané reccrds 2s nay be ecessazy to shew the wer |
= =, 2 2 amounts and val

perfcrmance under =
of all Petrsieun =
Operating Company shalt 1
recergs in United
currency cf this Ag¢
purpeses, and in Yemeni currency fcr infermetioen. The Cperat:.
Cempany shall #: ex its represe:
Monthly returns she’ > Fetroleum rsroduced 4
saved. Such returns shal e prepared the cor reqaired By th
MINISTRY cr its yepresent “@ and shail be signed by the Genera;
Manacer cr by the Derw ral Manager cr a @uly designate
Geputy, and Gelivered STRY cr its representative with.
thirty (20) days aft cf the Menth that covers s
return.

and saved. The CONTRACTOR and
iz Becks cf accsunt and acesunt
which shall be the centrollis
cest recevery, taxes and ctiu!

scst Iv,

The afcresaid =ccks cf accsunt and cther Socks and recsr==
referred to abeve, shail be svailakle az all reasonable times fo>
inspectien by Guly euthsrited representatives cf the MINISTRY.

Lay

te

>

rey

a4
is

ARTICLZ = n
RECCROS, REPORTS AND INSPECTION . dl

The CONTRACTOR and the Crerating Company as applicable shai
accurately prepare and keep at all times, while this Agreement 4.
in force, the current recerds of their respective operaticns in
the Agreement Area, acccrding to this Agreement.

The CCNTRACTCR and the Crerating Company as applicable sha
furnish the MINISTRY er its represencative, in confcrmity
applicable regulations cr 2s the MINISTRY cr its representst:
may veasonably require, iniermaticn and data concerning the
respective cperati
will verform the functicns indicated in this Article i4
accordance with its respective role eas specified in ~

Agreenent.

»

sS under this Agreenent. The Cperating Company

The CCNTRACTOR end the Crerating Conmsany shall save end hee
a reascnable seriod ci time a resresentative sorticn ci
sample of csres énd cu fren rill

dispesed ef, or ferwarces NISTRY cr its representa
in the manner directed by the MINI

by the CONTRACTCR and/c> the Cperét
Operaticns shall Se ccnsidered ie fer inspectic:

reascnable time by the MINIST representatives.

Unless stherwise agreed #9 Sy the MINISTRY, in cases ef exzort
any reck samples cutsice the RCY, samples equivalent in sice
quality shail, befsre such expestaticn, be delivered to MINIST:

Original recerds are mrerert. the GOVERNMENT. They can oni:
be experted with the perm: cEe previded, however?
that magnetic tapes and data which must be precessed =:

may be experted if a xmceniter
maintained in the Roy

int

repatriated ‘to the

analyzed outside the 3C
comparable recerd, if avaiiabi
provided that such

promptly after precess

crmms the Explorations

During the pericd the
crized representatives ru

operations, the TRE

WISTRE's

duly az

employees shall have the risht to Zuii and cemplete access to
Agreement Area at all reascnable tines with the right to orse:
the creraticns being conducted and =o inspect all assets, recer>

fobetanes

and data kept Sy th
respensible for any liab
death cf cr camage to
emplcyees, unless caused
CONTRACTOR.

resulting frem the injury <a

TCR. CONTRACTOR shall net =
ives ¢

ty cf any such representa

vide the MINISTRY with cepi
but not limited to) geological en

eres, legs and weil surveys, infermatien =
eer

intersretation cf such data, ind cther.infermation in CONTRACTOR’ se)
possessicn.

she MINISTRY may show
asic gecphysical and geolegical de
(such data to be not less than two (2) years old unless <>
CONTRACTOR agrees to a sherter pericd, which agreement shall ne”!
be unreasonably withheld) with ressect to the Agreement Areai:

For the pursose ci chtai
other party unintersreted

ARTICIZ 15
IZ=ITY FOR DAMAGES

The CONTRACTOR and the Operating Company shall entirely and solely
respensizle in front ef the law toward third parties for any danmace
CONTRACTCR's as well as the Operating Company! s operations and shal
ingemnizy the MINISTRY against all damages for which they may be held liable
to third parties cn acccunt of any such cperat. icns unless such cperazicn

are oréered by the MINISTRY cr in cennection with the MINISTRY's cperazis:

under Arzvicle 3.5 hersoz.

ARTICZE 16

VILEGES CF TF GOVERNHEN

Duly authorized representatives cf the GOVERNMENT shall have access <s ch
réement Area and to the creraticns conducted therecn. Such represercazi
may emamine the kcecks, registers and reccrds ci the CONTRACTOR end
Crerating Company and make a reascnable number c= surveys, drawings and te:
zr the eurpese ef enforcing this Agreement. y shall fer this purrs:
ne entitled to make reascnable use of the machinery and instruments oe
CONTRACTOR er the Cperating Company ¢n the cenditicn that no dance:
iszedinerz to the cperations hereuncer shall ise directly or thaiees
from. such use. Such representative shail be given reasonable assistenc
the agents and empicyees cf the CCNTRACTCR cr
ne cf che activities shall endanger cr hinder the safet cy cr the afficie
che creraticns. The CCNTFACTOR or the Cperating Cem: Fany. shall offer su
represex atives all privileces and facilities eccerded ¢ ts own empl yees”
in the field and shall previde them, free ct Sbezse, the use of reasonable,
citice seace of Aeeqately furnished housing w @ they are in the field fon:

tating = the cbjective cf cheit assignments. CONTRACTCH#
shali nes be respons! le fer any liability resuitin: fren the injury ate obo
geath cf cr damage to the preserty cf any such rerresentatives cr exrisyees é
unless caused by the negiigence cr wilful misconduct ef CONTRACTOR.

ARTICLE 17

It is the desize cf the MINISTRY and the CCNTRACTCR that cperscicns

hereznder be conducted in a business-like and efficient aanner: 1

:

fog = :

17.2 A minimum of twenty-three (23%) percent cf the combined salaries
and wages (excl ding the leave pay and nen recurring bonuses) cf

each cf the resident expatriate administrative, professicnal anc:

technical sersennel employed ty the CONTRACTOR and <7

subcentractsrs or Operating Company chat are resident in
shall be paid Menthly in Yemeni currency... _ _
7, -
ao; =

nee

: | us , "ye A

. FORM CF SENK SUZRANTES

TER O REDDIT

ead ea pe

sich tin

seGecticn under sare¢rsrh 2 = the amount c
Letter cf Cre: ex six (6) menths after the end cf the f.
Expicration undez the i Agreenent
Gaced By and bet. TSTRY and CONTRA
1. Rvaileriwicy

Funés under this letter cof available to fer

= ithe end ci the

= as afczesaia,

a doin the form

2. Reduetion

The ancunt av.
by each anc

the fer

the aiternative, te
letter fren 7
letter fer 5

reduccica in the

ancunt cf the rede

eg Gid net csjecct to the request within sixty
(60) days after such celivery and instructing us to
effact the reducticn stated in said request.

(42)
idity ic +he Tette =]
This Letter ef credit will be valid until the earlier of :

a. Six (6) > Ss after the end of the Initial Expleraticn
Feried es descrized in the Producticn Sharing Agreement.

v hen the tetal aneunt cf the Letter of Credit
has keen ¢. ire am ¢r reduced es set sut in l. and 2. abeve.

rms cf this Letter of Credit will se
nin ten (10) days of zeceiving your

che &

“Ss W.

duly hkenered
netice.

This Letter sf Credi ct to the Unizerm Customs and
Practices fer 3do Cre 3 (1833 Revisicn),
international Chamber cf Conmerce Publicaticn No. 400.

Name ci Iss’

By: Signature _

ows

7

son

")

in eee

receiving “his xctise.
=

Ese

wv
res
a
Ay
a
$3
H
cy
besos: |

Loree J

cod

Rese

oe

weg

geo

i

and address ct
ssuing Irrevccszle

cf credit)

mo betvee.

ao w

mG oct

You are her.

tt cr Letter of Cred

So

ood

*

8

1

is

3.2

CERRTER CP OPERATING CCMERNY

EETRSrr

A Joi enture Company (herein referred to és the "Crerating

compan that Sy percent (50%) Sy the MOMR and
fifty percent (29%) by 3

erating Ccmpany

=C CF ZEMIN. 2

The Crerating Cemsan

previsicns of the Agreenent,

@ Crerating Cenzany
irtieth (20th) dav a

Company

2s the agen
cz and conduct

required i
rsemenc (hereinafter

Explerat Develcsment Se
scecrdésnce with the srovisicons si +. x
referred 5 es the greemenc") day ct
na MINISTR CNTRAZICR cover:

Cy nf

Governorate

poe: |

Rad

we

kes

”
re

ur
Me

6.2

sae eee eee

Agreement

The Cgerating Cempany shall cenduct ‘the Exsleraticn and
Develcrment cperaticn pursuant to Work Frograms and Budgets
appreved in accordance with the Agreement.

The Operating Ccemsany shall keep acccunt of all cests,
expenses and expenditures fer such operations under the terms
the Agreement and Annex "F" thereto.

shall act engese in any kusiness cr
ty beyond the rerfermanc cf said
MCMR and the CONT?. SRCTOR uncer the
etherwise agreed uscn Sy MOMR and the

The Crerating Ccnza:
undertake any
cperaticns rer
Rgreenxent, enless
CONTRACTOR.

ny and either the CCNTRACTOR cr
may agree ancng themselves ccncern
ves for conducting the Fetrcieun

The Crerating Cer:
MINISTRY, or beth,
-necessary cr desirable srsced:

Cperaticns.

under the Acreenent,
vileges and exexpticns

“and shall ebide by the regulations and requirenents previded

cunder the Agreexent.

BETICIE 5

fits cr lcsses.
paid by the
ct all its Expleraticn

costs, “expen nses and etsendisezes
Operating Company to carry cut and

and Develerment speraticns shail financed Ey CCNTRACTCR
(or, with resrect to a scle risx rrojec=t cf MOMR, By the MCI)
and reccvered ty CCNTRACTCR cr MCMR as the case may be fren
the Ccst Oil eccerdi to the annual budget = prepered by the
Cperating Ccompany Erreved Sy Directcrs and
ratified by the MINIs
Article 9 cf this Charter.

» a i

ARTICLE 6

my shall nct cwn any right, title, interest

or estate in cr under the Agreement cr any Development rea
created thereunder cr in any cf the Fetrcleun 2 production frea
any Develcpment Area thereunder cr in any ef the eéssets,
equipment cr cther ereperty chtzined cr used in cennectica
therewith, and shail act te cbligated as a principal fer the
financing cr perferman Shy sf the duties cr cbligations

of either MCMR or the CCN’ TCR under the Acreement, and will

The Cperating Cems

Rex

pias

be functiening és an crerates oni dk wa Ly .
S a Gt \-

@nQ@ Tle CUNLRALAYS OMSUMSV SL the ae eee
shall decide, take acticn er make a prepesal
and the like, is uncerstocd that such decisicn or judgment
is the result cf the dcecisicn cr judgement cf the MINISTRY
and/or CCNTRACTOR, 2S may be required ty the Agreement.

ARTICLE 7
COMPANY MANAGEMENT

The Operating Company shall have a Seard cf Directers
consisting cf eight (6) members, four (4) cf whem shall be
gesignated by the MINISTRY and the cther fcur (4) by the
CONTRACTOR . The Chairman shall be designated ty the MINISTRY
and shall also be a Managing Directer. The CONTRACTOR shall

Gesignate the General Manager who shall also be a Managing
Directcr.
- ARTICIZ 8

Meetings of the Scard of Sirecters shall se valid if a
majority of the Directers are present @ecisicn taken
at such meetings must have the affi cte cf five (5)
ex mere cf the Directers; srevided, ¢ ct any Directer

may be represented and vete Sy srexy ¢ <9 and exer
by ancther Directer.

cers cf the
ers cf

expenses cf

All reascnable costs
their du

of Directcrs in serz
Board cf Directcrs shall RACTCR and recevered
as Operating Expenses. No fee er oth cempensaticn shall te
paid to the members cf the Scard cf Sirecters fer the
perfermence of theiz cuties eas aenbers cf the Beard of
Directers.

Beard cf Sirecters cecisicns shall be ratified by the M
er his vrepresentative within ene the
receist at his cffice. In case cf no reply from the MINISTER
er his representative during that sericd, the g@ecisicn becomes
valid and censidered ratified autematically,

L i

12

bores.

Sead ED

)

e
Saws

af
ai
2g

he

Ae
EMPLOYMENT =

10.1 The Operating Ccmpany shall employ sersonnel with fereisn oa
nationalities to carry cut the Petroleum Operations in cases

Ea

where there is a need for specialized technical personnel z
which can not be found among the Yemeni personnel. The 7
Operating Company shall, upcn its establishment, set a
schedule for specialized training of Yemeni persennel fer ~
replacing foreign personnel. Such schedule shall te
submitted to the Scard of Directers to be decided upen and
then submitted to the MINISTER for his eappreval.

oy

19.2 All Yemeni perscennel enpleyed Sy the Crerating Ccnseny shall
be paid saleries, wages, benefits, and allcwances ccmzarable
to the cempensation paid to cther Yemeni verscnnel working in n
the Petroleum Oreraticns in Yexen who have ccmparable skill, L
educaticn, end experience and who are performing services with
comparable duties and respensibilities, cr subject to the

“Yemeni laber legislaeticn pplicable to the Fetro "
Cseratieons which ever is better. ai
Rn
RTICLIE 3
2

LOCAL CCNTPACTCRS AND LOCALEY MA
y
i

1l.21 in all cases, the Crerating Csnren a :
lecal centracters and to lecally 2 =]
the teraus of Article z6 of the

ARTICLE 12

INSURANCES
12.1 The Cpereting Ccmrany shail chtain the srcerer insurance o
against lesses and ¢aneces may Se caused by explcsicns, :
@s well es other tyres cf in mee &@S they beccme necessary be
and aprreved sy the Scard cz
ARTICLE 13
RECGULATICNS y
13.1 The Soard of Directcrs shall atsrcve the regulations ccveri

the terms and cenditicns cf expicyment cf the rersennel cf

Operating Company emplcyed directly by the Operating Ccnpaz
and not assigned thereto by MCMR cr the ccn

< Ou

The Board shall, in cce ceurse, draw up the
Operating Compeny and such Sy s shall te
being aprreved imyaccerdence with the erevisicns of
3 and 9 hereof.

a

i,

13

2 ZCN OF THEY COMPANY

14.2 The duration cf the Cperating Company shall =e limited to a
period equal to the duration of the Agreement including any

renewal thereof.

Neither CONTRACTOR nor the MINISTRY shall essign, sell, or
ctherwise transfer its interest in the Operating Ccmpany to
a party not a party to the Agreement except in connection with
an assignment of an interest in the Agreement in accordance

4

w
a
Nu

with the previsicns cf the Agreement. 3
ARTICES 15
2

TERMINATION OF _TEZ COMPANY

he Cperating Ccempeny will be terminated «hen the Agreement
is terminated fcr eny reasen es sreviced fer therein.

ARTICLES 35

ich

26.2 The MINISTRY and CCNTRACTOR shall have the right by xutual
agreement to modify the terms ef this Charter provided that
such modificaticn will nct be in cenflict with the provisicns ¥
ef the Agreement. q

ARTICLE 27 4
Fr

SIGNATESS ny
3

STRY OF OIL AND
MINERAL RESOTRCES

TITLE :

= 3
DATE : a
SISNATURE : SIGNATURE :

14 \ &
ty

as
CERTIFICATION OF THE COMPANY NAME |

The name of the Operating Company Agreed upon by the MINISTRY and t
CONTRACTOR is:- 4
*Y

ud

TRY OF OIL AND

x RESO Es . Bs (opie)

BY : BY :
TITIES th TITLE :
DATE : DATS :
SIGNATURE : TURE :

15
Sharing
have the same means.

ACCOUNTING FROCEDURE

ARTICLZ 2

fed PAL SRCVISTONS

in Article 1 cf the Producticn
creenent § ly to this Acccunting Frececure an

2.1.3

1.2.2

The pursc
methocs
Creraticns

may ze nodified >,
hereto subject to future

o
it)

Any procecur
mutual acres

arrangenent.

No chazce sh

The CCNTRACTCR
Agreement, to
forming the Creraet
this Agreement
Gays after the

2 summery cf suct

the Eilts

Fellewing its forme
rencéer to the NC: w,
Gays after the cz each Cuarter a
Bevelepment and ixplersticn activities reflect
charges end czredi relisted to the Cevelcr:
Expleraticn crereticns fer that Quarter summarised by
wprepriate cl iens i ve cf the nature
thereort Sle nateyial and

Ceomnany shall
25)

16 ys

Cperating CCmEpcuy Sate 26 Senn -- os
CCONTRACTCR Monthly cash cails covering est future

expenditures according to the eprrcved work Program and
Budget. ‘The statement cf estimated expenditures shall
be sent to CONTRACTOR at least thirty (30) cays priecr to
the beginning of each Quarter, and a copy of such
statement will be transmitted to the MINISTRY. The
estimated expenditures to se made in each Menth of the
Quarter are the estimated cash lay fer such Menth,
including any sayment = i curred curing
previous Months. The es rst such Menth
shall, at the Cperater's cstion, constitute a request fer
advance. The estinates fcr second and third
succeeding Mcnths shail Se ative cniy and may be
revised the subsequenz : The afcresaid
statement shall ind: nich suns are
needed fcr the Fe

After the first cCemzercial Oi1 Disccvery is xade,
fellewing its i and nct later than
the twentieth Menth, the Crerating
Company shail CR who will secure
the financing ci all requi CDevelepment
and Exploraticn 5 ef this
Agreement, cash
requirement
second halt
States

Such es
expected

Menth end.
Menth shail

in Article fir. st
day and th fonta
respecti ésy, uch

Gay is nct a &

an

In cese funcs erevised Sy the CCNTRACTCR fer

t.
Menth are net sufficient zo ccver che cash requ
(within the limits cf the expreved Euccet or eu
overruns), the Operating Company shall transmit +
CONTRACTCR with a ccry <9 the NISTRY supplenent.
statements shewing such i mal emounts to be

advanced, end the date the funds sre required.

Cperatcr shail keep vrecsrds cri funds advanced end
expenced in all currencies and s it a statement to each
Party hereto shewing such sdvances and expenditures.

Within thirty (30) days after the end cf each Quarter,
Operater shall submit to each Farty hereto a statement
of the charges and credits (including any sayment for
liabilities incurred ing srevicus Quarters fer
Expleraticn, eppraisal, levelcpment and cther Fetroleun
Operaticns in said Quarter. Such statementg shall te in

Yemeni currency and United States Dollars a

: Ah &

i}

v7 nel _

NON-UNited States eemaue  enpeno----_
Dollars.

1.6 ecede Document.

In the event of any inconsistency or conflict het: .en the
provisions of this Accounting Procedure and the provi:ions of
the main body of this Agreement treating the same subject
differently, then the provisions of the main body »2f this
Agreement shall prevail.

1.7 e_for Intere on Investnen:

Interest on investment or any bank fees, cha.:es or
commissions related to any bank guarantees to fine .ce the
Petroleum Operations shall not, at any time, be chi -ged as
recoverable costs under this Agreement.

TICLE 2

'S, EXPEN: EXPE: Ss

The CONTRACTOR shall alone bear and pay directly dur:ng the
Exploration Period or through the Operating Company af-:er the
Commercial Discovery of Oil, the cests and expenses, which costs
and expenses shall be classified and be allocated to the aci ivities
according to sound and generally accepted accounting princi. les and
treated and recovered in accordance with Article 7.1.1 >of this

Agreement:

2.2 Rurfsce Rights

All direct costs attributable co the acquisition, re: 2wal or
velinguishment of surface rights acquired and maint: ined in
force for the Agreement Area.

2.1 (a) Labor and Related Costs

Salaries and Wages of CONTRACTOR's or Operating C: :pany's
employees, as the case may be, directly engagec in the
various activities uncer this Agreement i: :luding
salaries and wages paid to geologists and other e: :loyees
who are temporarily assigned to and employed a such
activities in Yemen.

2.1 (b) Cost of living and housing allowances, anc other
customary allowances applicable to salaries and ‘+ :ges of
expatriate employees chargeable under this Anne:.

2.1 (c) Cost of expenditures or contributions made purs .ant to
law or assessments imposed by GOVERNMENT authori: - which
are applicable to labor cost of salaries and ». ‘ges as
provided under this Annex.

Non-United StateS VOlsar ax5endivuiced ww viliteu sraces

Dollars. a
@
1.6 2 2 Di nts
In the event of any inconsistency or conflict bet. .en the 4
provisions of this Accounting Procedure and the provi:ions of in
the main body of this Agreement treating the same subject

differently, then the provisions of the main body »>f this
Agreement shall prevail.

-
1.7 xr e Investment a

Interest on investment or any bank fees, cha. ;
commissions related to any bank guarantees to fin

Petroleum Operations shall not, at any time, be chi - 4
recoverable costs under this Agreement. be
ARTICLE 2 y

= id

STS, EXPENSES AND EXPE: TURES

The CONTRACTOR shall alone bear and pay directly dur-ng the
Exploration Period or through the Operating Company af-:er the Z
Commercial Discovery of Oil, the cests and expenses, which costs 4
and expenses shall be classified and be allocated to the aciivities g
according to sound and generally accepted accounting princi, les and

treated and recovered in accordance with Article 7.1.1 2f this 1
Agreement: u
2.3 Surface Rights aA

All direct costs attributable to the acquisition, re: :wal or a4

relinquishment of surface rights accuired and maint :ned in

force for the Agreement Area. 4
: ud

2.1 (a) Labor and Related Costs

Salaries and Wages of CONTRACTOR's or Operating C: :pany's
employees, as the case nay be, directly engagec in the
various activities under this Agreement i: :luding
salaries and wages paid to geologists and other er :loyees
who are temporarily assigned to and employed a such
activities in Yemen.

2.1 (b) Cost of living and heusing allowances, an other py
customary allowances applicable to salaries and : :ges of a
expatriate employees chargeable under this Anne:

2.1 (c) Cost of expenditures or contributions made purs .ant to
law or assessments imposed by GOVERNMENT authori: » which
are applicable to labor cost of salaries and + .ges as
provided under this Annex. /

\ oh Jom '

19 iN 1!
siished plans “hich include
ecustcnary benefits isyees such @s greup lite
assurance, hespital pensicn, retirement, stock
purchase, thrift and cther Senefits of a like nature which
are applicable to labcr ccst of salaries and waces of
expatriate employees, and fcr YEMEN employees, all as
chargeable under this Annex. Severance pay will be charged
at a fixed rate applied to sayrolls which will equal an
amount equivalent ‘to the actual liability for severance
bayments as required uncer MM laber law end CONTRACTCR

established pclicies.

MOMR aprrcved cost

2.3 Materials
purchased cr furnished es

Materials, equipzent and surslies cu
such Ey CC CTCR, Girectly er threugh the Cpera

Company.

2.3.2 renase

sés shell be che
the Cper:
s acesetly received.
cush CCNTRACTCR's
nt with the MINISTRY.

Material, oa
at the srice =
Company, after deductien cf all
Such purchases 42 ec
customary bid procedures in eg:

a.

2.3.2 Material Furnished tv CONTERCTIR

after the
CONTPRACTC:
the fcil

cest, previded
higher than inter
quality sesplied ca s
material wes surplies.

2.3.4 (a) Used Material ms "3B" and ttc)

Material whi 3 nd serviceable cc
is suitable ry secenditicni
classed as conditi 5 priced at seventy-five
percent (75%) cf = new material.

cisssizied as cenditicen "3"
fer criginal functicn
fer recenditiscning, shall te
shall ke priced at a value

2.3.4 (b) Material whi
but wi
eubstant

cenmensurate with its use

Fae

Lo)

q

CONTRACTOR dces net warrant the saterials furnished beyend
the dealer's or manufacturer's warranty and in case of
defective material, credit shall not be recorded until
adjustment has been received ty CONTRACTOR from manufacturers
er their agents. The CONTRACTOR cr Cperating Company, as
applicable, shall ensure ‘chat materials purchased are
warranted ky the cealers cr xanufacturers in accerdance with

good Petrcleum Incustry practices.

Transpertstion

Transpertaticn cf emplcyees,
supplies necessary fer th
Operating Ccexpany's activities,
established pclicies of CCNIRACTCR +
limited to travel expenses fcr explcyees and th
to and fren the explcyee's scint cf crigin at
employment, at ti = ma ies
leaves and enpicyees
families

1

ill

The cest cf consultants, contract services and utilities

precured from third parcies.

2.5 (b) Cest of services ser z ‘ MINISTRY cr by

in faci

PACTCR, cr its ”
insice er , recurring and zeu
services, such as srecessi ic tapes, interpret

seismic, ceolccical and
analyses, shail Le ber:
CTCR, cx its

agreed to Sy CCONTRACTCR
inveivin : i

perfcrmed by CCNTRACTCR, ez its ated Companies, et
a contract ansunt agreed to . erice and
centract amount to be agreed upcn as excviced abcve shall
be at rates cenmensurata with the cest cf such services
but net in excess of comretitive rates fer the sane

eering data eand/er
3 ed Sy MI

quality end quantity of such services. Use cf
CONTRACTCR's, cr its Affilisted Cemsanies, wholly-cwned
5) mENSUTaTe

equirment shall be charged et a rental rate coz
with the cost of ownership and cz
excess cff/ comzetitive rates currently srevailing in

tt onc in

YEMEN.
CO ii, Yer \
— a

21

a

1

All cests
cr lcsses
any cther

storm, theft, accident er

ace cr repair céemeges
by CCNTRACTCR threugh the 7

exercise cf reascneble dilicence. CNTRACTCR or Operating
Company shall furnish the MINISTRY written notice of damages
or lesses incurred in excess of United States Dollars ten |
thousand (U.S.$ 19,000) per occurrence, @S socn as *
practicable after repert cf the saze has teen received Ly

CONTRACTCR.

The cost of Li erty Camage end cther 7
insurance ecainst if RACTCR or Cperatin
parties as may ke 4

Company to ‘their enple

required by the Laws, rules and regulaticns sf the STATE cr
as the Farties hereto may agree upen Th roceeds cf any
such ehsurance er clains collected s> be credited against
Petrciezn Cp If =o ins fer
particular related ecuuel ex
paid By CONT?
and ali

is carried

cbt
ta

& CONTRACTOR's and the

r

2s shere ‘ese, J
ems, salaries end

1, field ghezks, nq

lcyees indirect. a7 : i

Lecal Exserses 7)
L

All cests and ex
ctherwise necessé
Agreenent Area,
attcrney's ‘fees
together with all 3
hereto cr any ¢
under the Ag
Party cr Fartiss

respect to rd parties incl
md expenses as hereinafter rercvided,
égments cetaie 2 against the Farties
Fetrcleum Cperations “f
by any 3
gence for the purscse
ef Gefending against any ecticr im presectted cr urged fa
against the Fetrolezun Oreraticns er the subject matter of th fy
Agreement. In the event acticns er clains regarding the
protecticn cf interests hereunder shall be handled by the
legal staff cf cne cz more cf the Farties nereto, a charge
at a rate commensurate with cest cf ereviding and furnisging
such services be made to the Petzcle: Creration 1S,

22 nr i 7

2.20.1 The CONTRACTOR's er Cserating Consany's administrative
, overhead cutside YEMEN applicable to the Fretreleun
Operations under this Agreement shall be charged
Quarterly at the percentaces of the tctal of Exploraticn

Expenditures, Development Expenditures and Operating a
Expenses for the Year ("Total Expenditures"), as :

specified telew:
~

(a) 3% cf Total Expendit=res not exceeding one millicn “3
United States Dollars (U.S.$. 1,000,000)

(5) 5% cf Ictal Expenditures in excess of one millica
it tates Dollars (U.S.$. 1,000,000), but less
@ nillicen da States Sellars (U.S.$.

5,060,C00) n
(c) 1% cf 7 Expen izes in excess cf five “
United States Dellazs (U.S.$. 5,900,000) :

d States Ocllars

than ten xmillicn
10,¢¢9,090)

ses in excess cf ten nillicn

(4) 0.5% ef Tctal Exz
S$ (U.S.§. 10,000,000).

United States Del
fer CONTRACTCR's
will be applied

aéministre
against the
of cests Ch

Gue to the ect ry
said percentages ere:— a
(a) 4
(5) a
(c) 4
ka
(¢)
contrelling the entire project
(e) par
$: the
ferecsing ¢ces net
services under sub~
Article 2.
2.11 Taxes

All taxes, duties er
CONTRACTOR with reszect to

* nr iy

z (4% \
2.12

yo oewses, tTepeescs ve

S, ctner than tne
which are covered a> dea ith by the feregciz
previsiens cf this article 2, incurred by CONTRACTOR c¥
Operating Censany uncer appreved Work Programs an¢
Budgets and after censultaticn with the MINISTRY.

eyo

a

ad
(b) The CCNTRACTCR, befcre the fcrmaticn of the Operatinc
Company, and the Operating Conpany shall have the rish
to incur and pay ccsts and expenses pertaining to an!
emergency affecting sefety to rersen or property in che
Petroleum Creretions and sich costs and expenses shail
be receveresle under s Agreement previ¢ed that cn}
MINISTRY shall be neti d cf any such emergency es seci}
as practicable. The CONTRACTOR, sefcre the fermeticn ci
the Cperating Cer: , 4nd the Csereting Company shal
have the right to incur ad pay costs end expenses +
any item cf en eppreved Werk Fregeram and Budget fer
amount in excess of the Sudget fcr such item and su
eests and expenses shall =a cest cverable under thi
Agreement to the extent that they do net exceed tex]
percent (16%) of the budget fer

st

CONTINUING CONTRACTOR COSTS

excizs
formed

mplcyees and ROY exnplcyees
activicie

zie i EMEN sh

ntervals as 2¢resed sson by t

entcries shail

ions materiai,

a

ical assets ar
metice cf intenticn r
CONTRACTOR to che
any inventery is to
represented when any
MINISTRY to

cory shall sind it to:
who shall,
ereot.

Ze
~
we

- (¢) Tetal reccvs.

, in which they 4

Recenciliat: entery shall be nade ky CONTRACTCR and “”

the MINISTRY, 273 a list cf cverages and shcrtages shall Ze a

Jointly determined and the inventcry eccordingly adjusted ky -

the CONTRACTOR. : xy

y

After the first Commercial Discovery of Oil the operating is
Company shall carry out the feregoing inventory obligaticns

of CONTRACTOR. iat

}

ARTICLZ 4 *

20

COST RECOTEZY i

J

Eeccvery ¢

heel

<= to Article 7 of the Acreenent,
net later than thirty (30) days after
suerter showing:

CONTRACTOR shall,
render to the MINIS
each Quarter a statement fer that

Coa

fren previous

(a) Receoverabie
Quarter(s),

ci
if 2--
ai

ne
pong
Renee

(b) Reccverable costs

(d) Value ef Cesz and
CCNTRACTCR fcr cv Quarcer.

(e) Ano

(f) Ameunt cf reccverable cests ca
Quarter, if an

Costs, expenses an
pricr to the ¥ bs ich they are reccverable under
Agreement shall bre allccated to the uarter cf such
Year. All cther ccsts, ex tures thst are
receverable in such Year shall be eallece co the Quarter
meurred and raid.

the ccsts cf such
vered in the erder i
warter. The cests incurred

For the purmese cf calcul.
fixed end xevable assets s
which they are i
the same Quarter s.

Audit Richts

The MINISTRY shall heave a period cf <
from receipt cf any statement under this Article 4 in which
to audit and raise cbjecticn to any such statement. The
MINISTRY and CCNTRACTCR shall acree cn any required
adjustxeqt. Svrse J documents da acccunts will he
availabYZ@ to the MINISTRY during said twenty-four (24) Menth

period . ; .
‘hy e So.

2 25 v) ( u

y ;

wenty-four (24) Months

ray

ARTICLE 5
CONTROL S SENT. MAJOR 2060:

lora icati en

CONTRACTOR shall annually prepare frem the Statements of

Expenditure srepared purstant to Article 1.2 hereof, a ot
statement shcwing for such Year the (excess Or a@eficit in 4
Exploration Expenditures compared to the Minimum Expenditure ~
Obligaticns. Such statexent shall be rendered to the -
MINISTRY nct later than thirty (30) cays fcllowing the end q

of such Year.

of classifying ccsts, expenses and
er cost vIenleste és well as fer the purpese ci

For the

following: -

-  Expleraticn Expenditures

if

- Develesment Expendit:

Necessary sub-scccunts shail be used in ccerdinaticn with
MINISTRY.

Revenue acccunts shall be maintained by CONTRACTOR to the
extent necessary fcr the control cf reccvery cf ccsts and =
treatment of Ccst Oil.

Cash and ace:
with the MINIST

26

ry
ANNEX G :
of

EXAMPLE CALCULATION OF ROYAL! cesT OIL 4
ODUC' Ss: or :

ssuming that the Monthly Average Caily Net Production ("MADNP") is €0,000 *
Z. then calculation of the shares of GOVERNMENT and CCNTRACTOR would be as

&

fcllews :-
"
1. Deduction cf Reyalty cwned ty the GOVERNMENT from the total amount cf J
60,CCO BBL accerding to Article 3.2 cf this Agreement. an
y
Royalty = MADNP X the sercentage cf Rcyalty <iviced by cne hundred. 4

rovalty sercensecs
ico 4
aa

y = (£0,000) Xf 30 )

100 =

Reyaity = (80

he remaining emcunt of MADONP after the ded

- Royalty cf 3,000

ae eh

mer = i
amount of MADNP calculated abcve we ceduct the Cost jj

2. From the rena
Oil es follcw

A. Assuming the daily reccverable ccsts exceed the velue cf the:
maxinen Cest Oil calculated at the percentage stated in Articies

7.1.1 cf this Agreement ("Raxinun sercentage").

Cest Oi1 = (72,090 ) Xf 25) = 18,500 S5L q

2c0

ners

3. Assuming the daily receverable ccests =:
than the value cf the max.

percentege; and assuming the Cest Cil valve is $ 20/5 .
#2 ¢2s= :

Cest Cil = sh ily recey
the value (per barrel) cf the Cest Oil
under Article 7.3 cf the Agreement.
Cest Oil = $200,920 n 4
$ 20/ESL ae
= . te
Cest Oil = 15,000 5 4 ve 7
: Fa

nove . -
recoverable costs" means tne recuve ase Corn

allocated to the applicable Quarter di-ided by the
number of days in such Quarter.

The remaining MADNP ("Production Sharing Oil"), i.e. 4{ADNP after
deduction of (1) Royalty and (2) Cost Oil (2A or 2! above, as
applicable), according to Article 7.2 of this Agreement.

The Production Sharing Oil multiplied by the %
GOVERNMENT's percentage of Production Sharing Oil |
calculated as the weighted averaje of the

percentages provided in article 7.2 of this -,

GOVERNMENT share =

Agreement as follows: j

77% of first 25,000 BBL = 19,250 BBL. :

79% of next 25,000 BBL = 19,750 BBL. )

81% of next 25,000 BBL = 20,250 BBL. Fic

a3% cf next 5,000 BBL = 4,150 BBL. - u

(19,250+ 19,750+ 20,250+ 4,150 BBL = GOVERNMENT's percent ige (GP) 1

80,000 BBL ot

400 = GP p

“80,000 BBL ea
79.28% = GP

GOVERNMENT's Share = GP X Production Sharing oil

MADNP minus (Royalty plus Cost oO. :
{either 2A or 2B])

reguction Sharing Oil

Production Sharing Oil = 80,000 BBL - (8,000 BBL + 18,000 3BL m
(2A)) ub
or
Production Sharing Oil = 80,000 BEL - (8,000 BBL + 15,000 3BL ;
(23})
Production Sharing Oil = 54,000 BBL [2A] cr 57.,000 SBL [2.]J
GOVERNMENT's Share = 79.25% of 54,000 BBL [2A] or of
57,000 BBL [2B]
GOVERNMENT's Share = 42,795 BBL (2A) or 45,172.5 BBL (2B a
CONTRACTOR's Share = Production Sharing Oil less Governm -nt's cans
share of Production Sharing Oil i$
» CONTRACTOR's Share = 54,000 BBL ~ 42,795 BBL [2A] or oe

57,000 BBL ~ +5,172.5 BBL (2B)

CONTRACTOR's Share = 11,205 BBL (2A} or
11,827.5 BBL [2B] b by,

w
“W he .
ral
ess
ct
tsi
ay
a
ef
lo
jas

sok

CCONVERSICN DEVELOPMEN REA

8

Name of the CONTRACTOR:

Address:

*
H
at

Date:
SAL RESOURCES

H.E.MINISTER OF OIL &

enereble MINISTER:
We, the CONTRACTOR, hereby declare that a Commercial Discevery of oil has)

been notified to the ISTRY cn « The Declaration follews as
a result of the appraisal progren consist

* ef the drilling of€
Exploraticn Wells to date, and including geological 6
< indi the size of the strict

iéne Gress ft ft

No. 1 Net fe fe

Zone Gress zt fe A
*
4

No. 2 Net zt it we

Summary of
= Results

al

|

Range of estimated reserves for
Develcoment Area : Dw
ie

Millicn 23h to Millien 52h

(Summary cf any other relevant infcrnation : n
a

Based cn the stro
geophysical and engineering studies, the structure in which the Ceomnercial,
Discevery cf Oil has been made is located in (number of blecks) Develepment }
Blocks cexprising a tctal Develczment Area of Kn2. aa

The corner coordinates of the Development Area are as fellows :

1. 4.
2. - 5.
3. 6. :

e 3.4 of the Production Sharing Agreement...

. Vz By \~

Therefere, in accordance with Arti,

CC®
WE Ceeeee =
into a Tevelopment Area with respect to the Ccmmerc:al Discovery cu

notified to the MINISTRY as afcresaid.

the

This Rectest for Conversion to Development Area shall be subject to
following conditions :

The provisions of the Production Sharing Agreement under which this

Ll.
Commercial Discovery of Oil was notified to the MINISTRY shall apply to,
the Petroleum Operations in respect of the Develcpment Area heres
established. i)

2. This Develcpment Area may be revised, during or after the Explcraticns

3

Fericd, by the CONTRACTOR after the appreval of the MINISTRY iz ad
supperted by additicnal technical information resulting fron future
Petroleum Opereticns by an emendment to this Request fer Conversion to,
Development Area previded that any propesed extension area shall net}
extend beyond the criginal Agreement Area or into any area under ad

precuction sharing agreement with third parties.

3. If future Exploration in the Develcopment Area, during or after the j
Expleration Period, results in a disccvery of Oil in a separate
geolegical structure that extends beyond the Development Area.
CONTRACTOR shall have the right, after the eppreval of the MINISTRY, J
appraise such discevery by Grilling one or more Exploration Wel:
outside the Development Area, previdced that such cutside area is witha...
the criginal Agreezent Area and is net under a production sharing;
agreenent with third parties. The CONTRACTOR shall have the right tc;
d@eciare such disccevery a Commercial Disccevery of Oil. In such case the?’
MINISTRY and CONTRACTOR shall sisn an amendment of this Request for
Cenversicn to Develcpment Area to extend the Develcrment Area to include’?
the geological structure in which such Ccnmercial Discovery was made. |)

If, without technical cr economic reasons cr Force Majeure, producticr+
has net commenced on a ccntinuous basis within three (3) years from the ;
Gate of acceptance by the MINISTRY of CONTRACTCR's Request fcr’
Cenversion to Develcpment Area, the MINISTRY may request CONTRACTCR to
cure such preblem, giving a three (3) years extension to do so. I
after such extension period, producticn has not commenced cn
ccatinuous basis, the CONTRACTOR will be cbliged to surrender <
Develcpment Area to the MINISTRY cn request.

t
he

Consequently, we respectfully reqeest the MINISTRY's acceptance of, *

agreement to, this request fcr Cenversien to Development Area to -

evicenced by your signature below. n
la

Respectfully subnitted

CONTRACTOR : a
_ Name :
; Title : di
Signed this Gay cf is9 -
H.E. MINISTER OF OIL & MINERAL RESOURCES. gs
~ \
30 if WV
~ bis
—

